Exhibit 10.1

BRANCH PURCHASE AND ASSUMPTION AGREEMENT

dated as of

October 21, 2011

between

WACCAMAW BANK

and

WACCAMAW BANKSHARES, INC.

as Seller

and

FIRST BANK

as Purchaser



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page   ARTICLE 1    CERTAIN DEFINITIONS   

1.1

   Certain Definitions      1   

1.2

   Accounting Terms      8   

1.3

   Use and Application of Terms      8    ARTICLE 2    THE TRANSACTIONS         

2.1

   Transfer and Consideration      8   

2.2

   Adjustment of Expenses and Fees      9   

2.3

   Allocation of Consideration      9   

2.4

   Trade and Service Marks      9   

2.5

   Sale and Transfer of Servicing and Escrows      10   

2.6

   Assumption of IRA Account Deposits      10   

2.7

   Designated Loans      10   

2.8

   Purchaser’s Right to Reject Designated Loans      11   

2.9

   New Loans      12   

2.10

   Put Option      12   

2.11

   Designated Loan Accounts Secured by Deposit Accounts      13    ARTICLE 3   
CLOSING PROCEDURES         

3.1

   Closing Date and Place; Notifications      13   

3.2

   Procedure at the Closing; Adjustments      13    ARTICLE 4    TRANSITIONAL
MATTERS         

4.1

   Certain Procedures      15   

4.2

   Customers      15   

4.3

   Assumption of Obligations      16   

4.4

   Maintenance of Records      16   

4.5

   Interest Reporting and Withholding      16   

4.6

   Negotiable Instruments      17   

4.7

   Leasing of Furniture, Fixtures and Equipment      17   

4.8

   ATM/Debit Cards      17   

4.9

   Delivery of the Designated Loan Documents      18   

4.10

   Collateral Assignments and Filing      18   

4.11

   Training      18   

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page  

4.12

   Collateral for Public Funds Deposits      19   

4.13

   Telephone Numbers      19   

4.14

   Removal of Assets      19   

4.15

   Credit Insurance      19    ARTICLE 5    REPRESENTATIONS AND WARRANTIES OF
SELLER   

5.1

   Corporate Organization and Authority      19   

5.2

   No Conflict; Licenses and Permits; Compliance with Laws and Regulations     
20   

5.3

   Approvals and Consents      20   

5.4

   Title to Assets      20   

5.5

   Utilities Complete      20   

5.6

   Condemnation Proceedings      20   

5.7

   Contracts      20   

5.8

   Fiduciary Obligations      21   

5.9

   Employees      21   

5.10

   Litigation and Liabilities      21   

5.11

   Regulatory Matters      21   

5.12

   Brokers’ Fees      21   

5.13

   Compliance With Laws      21   

5.14

   Absence of Certain Changes, Etc      21   

5.15

   Books and Records      22   

5.16

   Designated Loans      22   

5.17

   Deposits      22   

5.18

   Leased Real Property      23   

5.19

   No Other Representations or Warranties      23    ARTICLE 6   
REPRESENTATIONS AND WARRANTIES OF PURCHASER   

6.1

   Corporate Organization and Authority      23   

6.2

   No Conflict; Licenses and Permits; Compliance with Laws and Regulations     
23   

6.3

   Approvals and Consents      24   

6.4

   Brokers’ Fees      24   

6.5

   Regulatory Matters      24   

6.6

   Financing Available      24   

6.7

   Litigation and Undisclosed Liabilities      25   

6.8

   No Other Representations or Warranties      25   

 

-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page   ARTICLE 7    COVENANTS OF THE PARTIES   

7.1

   Activity in the Ordinary Course      25   

7.2

   Access and Confidentiality      26   

7.3

   Regulatory Approvals      27   

7.4

   Assumed Contracts      28   

7.5

   Delivery of Records at Closing      28   

7.6

   Further Assurances      28   

7.7

   Insurance      29   

7.8

   Notices of Default      29   

7.9

   New Account Numbers and Checks      29   

7.10

   Settlement Operations after Closing      29   

7.11

   Covenant of Seller Not to Solicit      31   

7.12

   Real Property Matters      32   

7.13

   Defects in Assets      35    ARTICLE 8    TAX AND EMPLOYEE MATTERS   

8.1

   Tax Representations      35   

8.2

   Allocation Between Pre and Post Closing Periods      35   

8.3

   Transfer Taxes      35   

8.4

   Assistance and Cooperation      35   

8.5

   Notices, Etc      36   

8.6

   Employees and Employee Benefits      36    ARTICLE 9    CONDITIONS TO CLOSING
  

9.1

   Conditions to Obligations of Purchaser      39   

9.2

   Conditions to Obligations of Seller      42   

9.3

   Other Documents      43    ARTICLE 10    TERMINATION   

10.1

   Termination      43   

10.2

   Effect of Termination      43    ARTICLE 11    INDEMNIFICATION   

11.1

   Indemnification      44   

 

-iii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page   ARTICLE 12    MISCELLANEOUS   

12.1

   Survival      46   

12.2

   Assignment      46   

12.3

   No Third Party Beneficiary      46   

12.4

   Binding Effect      46   

12.5

   Public Notice      46   

12.6

   Notices      47   

12.7

   Incorporation      48   

12.8

   Governing Law      48   

12.9

   Entire Agreement      48   

12.10

   Counterparts      48   

12.11

   Headings      48   

12.12

   Waiver and Amendment      48   

12.13

   Expenses      48   

12.14

   Severability      49   

Exhibits

Exhibit A - Form of Bill of Sale and Instrument of Assignment and Assumption

Exhibit 9.1(d)(ix) - A – Assignment and Assumption of Leases

Exhibit 9.1(d)(ix) - B – Landlord’s Consent to Assignment

Exhibit 9.1(d)(ix) - C – Landlord’s Estoppel Certificate

Schedules

 

C

   List of Branches

1.1(i)

   Assumed Leases

1.1(ii)

   Closing Statement

1.2

   Excluded Employees

2.7(a)(i)

   Transferred Loans

2.7(a)(ii)

   Put Option Loans

5.4

   Title to Assets

5.10

   Litigation and Liabilities

5.11

   Regulatory Matters

5.16(e)

   Ownership of Designated Loans

7.1

   Commitments for Material Improvements

8.6(g)

   Employee Listing

 

-iv-



--------------------------------------------------------------------------------

BRANCH PURCHASE AND ASSUMPTION AGREEMENT

THIS BRANCH PURCHASE AND ASSUMPTION AGREEMENT, dated as of October 21, 2011, is
made by and between FIRST BANK, a bank organized under the laws of the State of
North Carolina (“Purchaser”), and WACCAMAW BANK, a North Carolina
state-chartered bank (“Waccamaw Bank”), and WACCAMAW BANKSHARES, INC.
(“Parent”), a North Carolina corporation (collectively with Waccamaw Bank,
“Seller”).

RECITALS

A. Seller. Waccamaw Bank is a bank chartered under the laws of the State of
North Carolina and is a member of the Deposit Insurance Fund (“DIF”) of the
Federal Deposit Insurance Corporation (the “FDIC”) with its main office located
in Whiteville, North Carolina. Waccamaw Bank is a wholly owned subsidiary of
Parent.

B. Purchaser. Purchaser is a bank organized under the laws of the State of North
Carolina with its principal office located in Troy, North Carolina.

C. The Transaction. Purchaser desires to assume and purchase from Seller, and
Seller desires to assign and sell to Purchaser, certain of Seller’s liabilities
and assets currently held and allocated by Seller to its branch offices at the
locations listed on Schedule C (individually, a “Branch” and collectively, the
“Branches”).

NOW, THEREFORE, in consideration of their mutual promises and obligations and
intending to be legally bound hereby, the parties agree as follows:

ARTICLE 1

CERTAIN DEFINITIONS

1.1 Certain Definitions. As used in this Agreement, the terms below shall have
the meanings set forth.

“Accrued Expenses” means the accrued and unpaid expenses appearing as a
Liability on the Preliminary Closing Statement or the Final Closing Statement.

“Accrued Interest” with respect to (i) Deposits at any date means interest which
is accrued on such Deposits to such date and not yet posted to such deposit
accounts or paid to the depositor and (ii) Designated Loans at any date means
interest which is accrued on such Designated Loans to such date and not yet
paid.

“Adjustment Date” means the date on which the Final Settlement Payment is due
and payable in accordance with Section 3.2.

“Affiliate” of a person means any person directly or indirectly controlling or
controlled by or under direct or indirect common control with such person.



--------------------------------------------------------------------------------

“Agreement” means this Branch Purchase and Assumption Agreement, including all
schedules, exhibits and addenda as modified, amended or extended from time to
time.

“Allocation” has the meaning specified in Section 2.3.

“Applicable Employees” has the meaning specified in Section 8.6(a).

“Assets” means the (i) Furniture, Fixtures and Equipment, (ii) Improvements,
(iii) Cash on Hand, (iv) Prepaid Expenses, (v) Owned Real Property,
(vi) Records, (vii) Designated Loans, the servicing rights thereto and the
collateral for the Designated Loans, (viii) Seller’s benefits and rights under
Safe Deposit Agreements, (ix) Seller’s benefits and rights under Assumed
Contracts and Assumed Leases, and (x) any prepaid fee or expense pursuant to
Section 2.2; provided, however, Assets do not include any deferred Tax assets,
refunds for Taxes relating to the period prior to the Closing Date and prepaid
Taxes. The allocation provisions of Section 8.2 shall apply for the purposes of
determining to what extent any Taxes, deferred Tax assets and Tax refunds relate
to the period prior to the Closing Date. Notwithstanding anything herein to the
contrary, Assets do not include any credit card receivables or credit card
accounts.

“Assumed Contracts” means all service or similar contracts, including personal
property leases, in effect as of the Closing Date, that relate to the Branches
and the Assets at the Branches and that Purchaser will assume as of the Closing
pursuant to Section 7.4.

“Assumed Deposits” means all Deposits existing on the Closing Date, together
with all Accrued Interest thereon as of the Closing Date, but excluding any
Deposits excluded pursuant to Section 2.11 or excluded by mutual agreement of
Seller and Purchaser.

“Assumed Leases” means the leases identified on Schedule 1.1(i).

“ATM” means any automated teller machine owned or leased by Seller and located
at the Branches.

“Bank Merger Act” means Section 18(c) of the Federal Deposit Insurance Act, as
amended.

“Branch” or “Branches” means the branches of Seller located at the addresses
specified in Schedule C.

“Business Day” means a day on which Seller and Purchaser are open for business
in the State of North Carolina which is not a Saturday, Sunday or legal holiday
recognized generally by commercial banks in the State of North Carolina.

“Cash on Hand” means, as of any date, all petty cash, vault cash, teller cash
and prepaid postage maintained at the Branches, including at ATMs, but excluding
cash items.

“Close of Business” means 2:00 p.m. on the Closing Date.

 

2



--------------------------------------------------------------------------------

“Closing” and “Closing Date” refer to one or more closings of the sale, purchase
and assumption provided for herein to be held at such times and dates as
provided for in Article 3 hereof.

“Code” means the Internal Revenue Code of 1986, as amended.

“Commissioner” means the Commissioner of Banks of the State of North Carolina.

“Delivery Records” means all Records (or copies of original Records if original
Records cannot be located by Seller), but excluding transaction tickets and
Records for closed accounts.

“Deposits” means, as of any date, all deposit liabilities of Seller booked,
maintained or primarily serviced at the Branches, which constitute “deposits”
for purposes of the Federal Deposit Insurance Act, 12 U.S.C. § 1813, including
all uncollected items included in depositors’ balances (including Overdrafts, as
set forth in Section 7.10(h)), merchant accounts, any Accrued Interest and any
IRAs assigned to Purchaser under Section 2.6, together with Seller’s rights and
responsibilities under any customer agreement evidencing or relating thereto,
but excluding (i) deposits securing loans or other extensions of credit by
Seller where such loans or other extensions of credit are not being transferred
under this Agreement, (ii) deposits held in accounts for which Seller acts as
fiduciary (other than IRAs assigned to Purchaser under Section 2.6);
(iii) deposits subject to legal process as shown on Records, (iv) deposits which
have been reported as abandoned property under the abandoned property laws of
any jurisdiction, (v) deposits held in any IRA where the account holder has
notified Seller or Purchaser of his, her or its objection to Purchaser acting as
custodian or trustee of such IRA, (vi) deposits held in the name of Seller or
any of its affiliated entities, (vii) deposits represented by official checks,
travelers checks, money orders, or certified checks of Seller, and
(viii) accounts designated as “closed” on the Records of Seller. Deposits also
shall include any dealer reserve associated with Designated Loans, whether or
not the dealer reserve is maintained or primarily serviced at the Branches.

“Designated Loan Documents” means all Records with respect to a Designated Loan,
including, without limitation, applications, appraisals, notes, security
agreements, deeds of trust, mortgages, loan agreements, including building and
loan agreements, guarantees, sureties and insurance policies (including title
insurance policies), flood hazard certifications, and all modifications, waivers
and consents relating to any of the foregoing.

“Designated Loans” means the Transferred Loans and the Put Option Loans. For all
purposes under this Agreement, to the extent that, at any time prior to the
Closing Date, a Designated Loan is refinanced, amended, extended, or otherwise
modified by Seller, such refinanced, amended, extended or modified loan shall
constitute a Designated Loan of the same type (whether a Transferred Loan or a
Put Option Loan) as the type specified on the date hereof, regardless of whether
the account number or other identifying information has been changed or modified
and including without limitation any Designated Loan that has reached maturity.

“DIF” has the meaning specified in Recital A.

 

3



--------------------------------------------------------------------------------

“Dispute Resolver” means an independent accounting firm mutually acceptable to
the Seller and the Purchaser. All determinations under this Agreement made by a
Dispute Resolver shall be binding upon Purchaser and Seller.

“Employees” means any employee employed by Seller on the Closing Date at the
Branches, other than those employees identified in Schedule 1.2.

“Encumbrances” means all mortgages, claims, charges, liens, encumbrances,
easements, limitations, restrictions, commitments, security interests, pledges
or other similar charges or liabilities, whether accrued, absolute, contingent
or otherwise, except for statutory liens securing payments not yet due.

“Environmental Law” has the meaning set forth in Section 7.12(e).

“ERISA” has the meaning assigned in Section 5.9.

“FDIC” means the Federal Deposit Insurance Corporation.

“Federal Funds Rate” on any day means the per annum rate of interest (rounded
upward to the nearest 1/100 of 1%) which is the weighted average of the rates on
overnight federal funds transactions arranged on such day or, if such day is not
a banking day, the previous banking day, by federal funds brokers computed and
released by the Federal Reserve Bank of Richmond (or any successor) in
substantially the same manner as such Federal Reserve Bank currently computes
and releases the weighted average it refers to as the “Federal Funds Effective
Rate” at the date of this Agreement.

“Final Closing Statement” means the statement, as of the Adjustment Date,
delivered by Seller to Purchaser in accordance with Schedule 1.1(ii) and
Section 3.2(c), setting forth the Assets and Liabilities transferred as of the
Close of Business.

“Final Settlement Payment” has the meaning specified in Section 3.2(c).

“Furniture, Fixtures and Equipment” means all furniture, fixtures, and
equipment, including ATMs and computers, trade fixtures, telephone systems,
security equipment, safe deposit boxes (exclusive of contents), vaults and
supplies (excluding any items consumed or disposed of, but including new items
acquired or obtained, in the ordinary course of business of the Branches through
the Closing Date) that are located at the Branches, but excluding signage or
other advertising or blank paper stock, forms, or supplies bearing Seller’s
corporate logos, trade names, or trademarks, and computer software.

“GAAP” means United States generally accepted accounting principles as in effect
from time to time.

“Hazardous Material” has the meaning set forth in Section 7.12(f).

“Holdback Amount” has the meaning set forth in Section 2.1(c).

 

4



--------------------------------------------------------------------------------

“Improvements” means all improvements to the Owned Real Property in respect of
the Branches which shall have been purchased, installed or constructed and used
in connection with the operation or maintenance of such Branches.

“IRA” means an “individual retirement account” or similar Deposit account
established in accordance with the provisions of Section 408 of the Code for
which Seller acts as custodian or trustee but as to which Seller may not
exercise investment discretion.

“IRS” means the Internal Revenue Service.

“Information” shall have the meaning specified in Section 7.2(b).

“Knowledge” means the actual knowledge of a party’s “officers” (as such term is
defined in Rule 3b-2 under the Securities Exchange Act of 1934) and the
knowledge such officers should have after having made reasonable and due
inquiry.

“Leased Real Property” means the Real Property leased by Seller under the
Assumed Leases.

“Liabilities” means the (i) Assumed Deposits and all terms and agreements
relating to the Assumed Deposits, (ii) Seller’s obligations with respect to the
Designated Loans, the servicing of the Designated Loans and the collateral for
the Designated Loans, (iii) Seller’s obligations under Assumed Contracts and
Assumed Leases, (iv) Seller’s obligations under the Safe Deposit Agreements,
(v) Seller’s obligations to provide customer services from and after the Closing
Date in connection with the Assets and the Assumed Deposits, (vi) all other
liabilities of Seller with respect to the operations of the Branches, including
accounts payable and Accrued Expenses, recorded as liabilities on the books of
the Branches as of the Closing Date; (vii) any fee or expense adjustment
required in accordance with Section 2.2, and (viii) liabilities that arise from
the operation of the Branches after the Closing Date; provided, however, that
Liabilities shall not include any Liability for Taxes for any period prior to
the Closing Date. The allocation provisions of Section 8.2 shall apply for
purposes of determining to what extent a liability for Taxes is with respect to
a period prior to the Closing Date.

“Loan Value” means, with respect to a Designated Loan and as of a date, the
unpaid principal balance of any such Designated Loan plus Accrued Interest
thereon, net of the interest in such Designated Loan of any participant, as of
such date, and excluding accumulated but unpaid late charges as of such date.

“Losses” means losses, liabilities, damages (including forgiveness or
cancellation of obligations), expenses, costs, legal fees and disbursements,
collectively.

“Material Adverse Effect” means a material adverse effect on the condition,
financial or otherwise, or results of operations of the Branches, or on the
ability of Seller or the Purchaser to consummate timely the transactions
contemplated hereby. Notwithstanding the foregoing, a Material Adverse Effect
shall not be deemed to exist as a result of (i) any conditions, events, changes,
or occurrences generally affecting the economy or the credit, financial, or
capital markets in the United States or elsewhere, including changes in interest
or exchange rates; (ii) conditions, events, changes, or occurrences arising out
of, resulting from, or attributable to acts

 

5



--------------------------------------------------------------------------------

of sabotage, terrorism, or war (whether or not declared), any escalation or
worsening of such acts threatened or underway as of the date of this Agreement,
pandemics, earthquakes, hurricanes, tornados, tsunamis, or other natural
disasters occurring in the United States or elsewhere, (iii) conditions, events,
changes, or occurrences arising out of, resulting from, or attributable to
changes in law, GAAP, or other accounting standards, regulations, or principles,
or any changes in the interpretation or enforcement of any of the foregoing, or
changes in regulatory or political conditions; or (iv) the Purchaser entering
into a transaction similar to the Transaction or any business combination
transaction with an entity other than the Seller; provided that, in each case
described in the foregoing subsections (i) through (iv), such conditions,
events, changes, or occurrences do not affect Seller in a substantially
disproportionate manner.

“Net Book Value” means an Asset’s historical cost, net of accumulated
depreciation, as shown on the books and records of Seller as of the Closing
Date.

“Non-Solicitation Period” has the meaning set forth in Section 7.1(c).

“Overdraft” means the amount by which any Deposit account at any of the Branches
is overdrawn as of the Closing Date on account of checks, drafts or other items
that have been presented against such account for payment against insufficient
funds and that, under applicable rules of the Federal Reserve Bank or other
check collection rules or procedures, cannot be returned and charged back as a
matter of right to the presenting or collecting bank.

“Overdraft Loans” means unsecured overdraft advances, including negotiable order
of withdrawal line of credit accounts, relating to the Assumed Deposits, as of
the Close of Business, plus accrued interest, which do not exceed the applicable
credit limit for such Assumed Deposit by more than 10% of that limit and that
are linked to an open Deposit account.

“Owned Real Property” means the Real Property which is owned by Seller.

“Preliminary Closing Statement” means the statement reflecting the Assets and
Liabilities estimated to be transferred at the Closing, as of the opening of
business on the Closing Date, which statement shall be prepared by Seller, in
consultation with Purchaser, substantially in the format of Schedule 1.1(ii).

“Prepaid Expenses” means the prepaid expenses appearing as an asset in respect
of the Branches on a Preliminary Closing Statement or a Final Closing Statement,
as the case may be, that (i) have been recorded in accordance with GAAP,
(ii) are not intercompany or interoffice accounts and (iii) provide future
benefit to the business conducted at the Branches.

“Purchase Price” has the meaning specified in Section 2.1(b).

“Put Option” has the meaning specified in Section 2.10(a).

“Put Option Claim” has the meaning specified in Section 2.10(c).

“Put Option Interest” has the meaning specified in Section 2.10(b).

“Put Option Loans” has the meaning specified in Section 2.7(a).

 

6



--------------------------------------------------------------------------------

“Put Period” has the meaning specified in Section 2.10(a).

“Real Property” means the owned and leased real properties identified on
Schedule C and the buildings thereon, including any Improvements thereon, and if
the context so requires, Real Property can mean one or more, but less than all
of the real properties identified on Schedule C.

“Records” means all records and original documents and instruments in Seller’s
possession (including records maintained electronically) which pertain to and
are utilized by Seller to administer, reflect, monitor, evidence or record
information respecting the business or conduct of the Branches (including
transaction tickets through the Closing Date and all records for closed accounts
located in the Branches) and all such records and original documents respecting
(i) the Assumed Contracts and the Assumed Leases, (ii) the Assets, (iii) the
Assumed Deposits and (iv) the Designated Loans, the servicing rights to the
Designated Loans and the collateral for the Designated Loans (including the
Designated Loan Documents).

“Regulatory Approvals” means all approvals, permits, authorizations, waivers or
consents of governmental or regulatory agencies or authorities necessary or
appropriate to permit consummation of the transactions contemplated herein and
includes, without limitation, the following: (i) approval of cognizant
regulatory agencies under the Bank Merger Act; (ii) approvals of the
Commissioner under applicable law; and (iii) expiration of the waiting period
provided for in the Bank Merger Act without commencement of any action
challenging Purchaser’s acquisition of the Branches hereunder by the United
States Department of Justice or any other person.

“Safe Deposit Agreements” means any agreements, including rental agreements,
related to the safe deposit boxes, if any, located in the Branches.

“Settlement Payment” means a payment made pursuant to Section 2.1(c).

“Tax Returns” means all returns or other reports required to be filed with
respect to any Taxes, including information returns.

“Tax” or “Taxes” refers to all federal, state, local, or foreign income, gross
receipts, windfall profits, severance, property, production, sales, use, excise,
transfer, license, franchise, employment, withholding or similar taxes or
amounts required to be withheld and paid over to any government in respect of
any tax or governmental fee or charge, including any interest, penalties, or
additions to tax on the foregoing.

“Transaction Account” means any account at the Branches in respect of which
deposits are withdrawable in practice upon demand or upon which third party
drafts may be drawn by the depositor, including checking accounts, negotiable
order of withdrawal accounts and money market deposit accounts.

“Transferred Employee” has the meaning specified in Section 8.6(a).

“Transferred Loans” has the meaning specified in Section 2.7(a).

“Welfare Plans” has the meaning specified in Section 8.6(d).

 

7



--------------------------------------------------------------------------------

1.2 Accounting Terms. To the extent that any accounting terms used in this
agreement are not defined in Section 1.1 or elsewhere herein, they shall be
defined under GAAP.

1.3 Use and Application of Terms. In using and applying the various terms,
provisions and conditions in this Agreement, the following shall apply: (1) the
terms “hereby”, “hereof”, “herein”, “hereunder”, and any similar words, refer to
this Agreement; (2) words in the masculine gender mean and include correlative
words of the feminine and neuter genders and words importing the singular
numbered meaning include the plural number, and vice versa; (3) words importing
persons include firms, companies, associations, general partnerships, limited
partnerships, limited liability partnerships, limited liability limited
partnerships, limited liability companies, trusts, business trusts, corporations
and other legal organizations, including public and quasi-public bodies, as well
as individuals; (4) the use of the terms “including” or “included in”, or the
use of examples generally, are not intended to be limiting, but shall mean,
without limitation, the examples provided and others that are not listed,
whether similar or dissimilar; (5) the phrase “costs and expenses”, or
variations thereof, shall include, without limitation, reasonable attorneys’
fees and fees of legal assistants, and reasonable fees of accountants,
engineers, surveyors, appraisers and other professionals or experts – and all
references to attorneys’ fees or fees of legal assistants, or fees of
accountants, engineers, surveyors, appraisers or other professionals or experts
shall mean reasonable fees; (6) any reference contained in this Agreement to
specific statutes or laws shall include any successor statutes or laws, as the
case may be; and (7) this Agreement shall not be applied, interpreted and
construed more strictly against a person because that person or that person’s
attorney drafted this Agreement.

ARTICLE 2

THE TRANSACTIONS

2.1 Transfer and Consideration.

(a) Subject to the terms and conditions set forth in this Agreement, at the
Closing, Purchaser shall (i) purchase the Assets and (ii) assume the Liabilities
and the Accrued Expenses, and Seller shall sell, assign, transfer, convey and
deliver to Purchaser, free and clear of all Encumbrances (except as described in
Section 5.4), all of Seller’s right, title and interest in and to the Assets and
the Liabilities.

(b) The purchase price for the Assets shall be an amount (the “Purchase Price”)
computed as follows:

(i) An amount equal to 5.0% of the average daily balance of noninterest demand
deposit accounts; plus

(ii) An amount equal to 3.5% of the average daily balance of negotiable order of
withdrawal accounts; plus

(iii) An amount equal to 3.0% of savings accounts; plus

(iv) An amount equal to 1.5% of money market accounts; plus

 

8



--------------------------------------------------------------------------------

(v) The aggregate amount of Cash on Hand as of the Closing Date; plus

(vi) The aggregate Net Book Value of the Assets, other than Cash on Hand and
Designated Loans, as reflected on the books of Seller as of the Closing Date;
plus

(vii) The aggregate Loan Value of the Designated Loans as of the Closing Date.

For each Assumed Deposit, (i) the calculation of the average daily balance shall
include Accrued Interest and shall be calculated for the period commencing
thirty (30) days prior to and inclusive of the day prior to the Closing Date and
ending on the day prior to the Closing Date, and (ii) no premium shall be
payable for any Assumed Deposit that is actually assigned to any Branch that is
farther than ten (10) miles from the mailing address of the holder of such
Assumed Deposit.

(c) On the Closing Date, Seller shall transfer to Purchaser cash in an amount
(the “Settlement Payment”) equal to the excess of (i) the sum of (A) the Assumed
Deposits plus (B) the Accrued Expenses, over (ii) the Purchase Price, as
calculated based on the Preliminary Closing Statement. In addition, Seller shall
transfer to Purchaser cash in an amount equal to $5,500,000 (the “Holdback
Amount”) to secure Seller’s obligations pursuant to Section 2.10.

2.2 Adjustment of Expenses and Fees. All operating expenses and fees accrued or
pre-paid prior to the Closing Date, including, without limitation, rents,
utility payments, and FDIC assessments, but not including those related to Taxes
(except as provided in Section 8.2 below), relating to the Branches, transferred
at Closing, shall be pro-rated between the parties. To the extent that Seller
has paid expenses that are expenses allocable to Purchaser pursuant to this
Section 2.2, such expenses shall appear as an Asset on the Preliminary Closing
Statement and the Final Closing Statement. To the extent that expenses have been
accrued and not paid by Seller prior to the Closing Date, they shall appear as a
Liability on the Preliminary Closing Statement and the Final Closing Statement.

2.3 Allocation of Consideration. Purchaser and Seller agree that the
consideration payable hereunder at the Closing shall be allocated among the
Assets, tangible and intangible, on the basis of an allocation (the
“Allocation”) to be reasonably determined by Purchaser and Seller in accordance
with applicable Treasury regulations and the Code. Purchaser and Seller agree
(i) to timely file a mutually acceptable appropriate IRS form in accordance with
the Allocation and (ii) that the Allocation shall be binding on Purchaser and
Seller for all Tax reporting purposes, except that either party may change any
such report in the event of a dispute with any Taxing authority or take any
other step to settle or resolve such a dispute; provided, however, that a party
shall not make any such change without first obtaining the consent of the other
party, which consent will not be unreasonably withheld or delayed.

2.4 Trade and Service Marks. Notwithstanding anything to the contrary in this
Agreement, Purchaser shall not acquire hereunder any right to the use of any
trade name, trade mark or service mark, if any, of Seller or any of its
Affiliates.

 

9



--------------------------------------------------------------------------------

2.5 Sale and Transfer of Servicing and Escrows.

(a) The Designated Loans shall be sold on a servicing released basis. As of the
Closing Date, all rights, obligations, liabilities and responsibilities with
respect to the servicing of the Designated Loans on and after the Closing Date
will be assumed by Purchaser. Seller shall be discharged and indemnified by
Purchaser from all liability with respect to servicing of the Designated Loans
on and after the Closing Date, and Purchaser shall be indemnified by Seller from
all liability with respect to servicing the Designated Loans prior to the
Closing Date.

(b) As of the Closing Date, Purchaser will assume, and agrees to undertake and
discharge, any and all obligations of the holder and servicer of any Designated
Loans that are mortgage Designated Loans, if any, as such obligations may relate
to the escrow, maintenance of escrow and payments from escrow of moneys paid by
or on account of the applicable mortgagor. On or before the fifth (5th) Business
Day after the Closing Date, Seller shall remit by wire transfer of immediately
available funds to Purchaser any and all funds held in escrow that were
collected and received pursuant to a mortgage Designated Loan for the payment of
Taxes, assessments, hazard insurance premiums, primary mortgage insurance policy
premiums, if applicable, or comparable items prior to the Closing Date plus any
Accrued Interest. Seller makes no warranties or representations of any kind or
nature as to the sufficiency of such sum to discharge any obligations with
respect to mortgage Designated Loans.

2.6 Assumption of IRA Account Deposits.

(a) With respect to Assumed Deposits in IRAs, Seller will use reasonable efforts
and will cooperate with Purchaser in taking any action reasonably necessary or
appropriate to accomplish the appointment of Purchaser (or an Affiliate of
Purchaser designated by Purchaser) as successor custodian or trustee or the
delegation to Purchaser (or an Affiliate of Purchaser) of Seller’s authority and
responsibility as custodian of all such IRA deposits except self-directed IRA
deposits, including, but not limited to, sending to the depositors thereof
appropriate notices, cooperating with Purchaser (or such Affiliate) in
soliciting consents from such depositors, executing assignments reasonably
satisfactory to Purchaser, and filing any appropriate applications with
applicable regulatory authorities. If any such delegation is made to Purchaser
(or such Affiliate), Purchaser (or such Affiliate) will perform all of the
duties so delegated and comply with the terms of Seller’s agreement with the
depositor of the IRA deposits affected thereby.

(b) If, notwithstanding the foregoing, as of the Closing Date, Purchaser shall
be unable to retain deposit liabilities in respect of an IRA or the account
holder has notified Seller or Purchaser of the account holder’s objection to
Purchaser acting as custodian or trustee of such IRA, such deposit liabilities
shall be excluded from Assumed Deposits for purposes of this Agreement.

2.7 Designated Loans.

(a) Designated Loans. Purchaser has conducted a review of certain loans carried
on the books of Seller and, subject to Section 2.8, Purchaser shall purchase the
loans set forth on Schedule 2.7(a)(i) (the “Transferred Loans”) and, subject to
Sections 2.8 and 2.10, Purchaser

 

10



--------------------------------------------------------------------------------

shall purchase the loans set forth on Schedule 2.7(a)(ii) (the “Put Option
Loans,” and together with the Transferred Loans, the “Designated Loans”), in
each case for the Loan Value in accordance with Section 2.1(b)(vii).

(b) Excluded Loans. Seller represents that as of the date hereof, that the
Designated Loans are not (i) loans in non-accrual status on Seller’s books,
loans in which the collateral securing the same has been repossessed or as to
which collection efforts have been instituted or claim and delivery or
foreclosure proceedings have been filed, or loans as to which insurance on the
loan collateral has been force-placed; (ii) loans ninety (90) days or more past
due as to principal or interest; (iii) loans which have been classified
adversely by any governmental authority or regulatory agency or placed by Seller
on any internal “watch list” or similar list of loans causing concern;
(iv) loans in connection with which the obligor has filed a petition for relief
under the United States Bankruptcy Code, or otherwise has indicated an inability
or refusal to pay the Designated Loan as it becomes due, as reflected in the
Records relating to such loans; (v) letters of credit, or loans in which Seller
participates with another lender, except as specifically offered by Seller and
accepted by Purchaser; (vi) loans to borrowers known by Seller to be deceased,
as reflected in Records relating to such loans; (vii) loans rejected by
Purchaser pursuant to Section 2.8; (viii) blocked lines of credit or
commitments; (ix) expired lines of credit or commitments; (x) revolving credit
tied to inactive Deposits; (xi) revolving credit to borrowers located outside
North Carolina or (xii) loans linked to brokerage accounts (collectively,
“Excluded Loans”). Seller shall notify Purchaser within five (5) Business Days
if any Designated Loan becomes an Excluded Loan, at which time Purchaser shall
have the option to reject such Excluded Loan upon notice to Seller, and
Purchaser shall have no further obligation with respect thereto.

2.8 Purchaser’s Right to Reject Designated Loans.

(a) Pre-Closing Review. During the period beginning on the date hereof and
ending on a mutually agreed date no later than twenty (20) calendar days prior
to the Closing Date (the “Pre-Closing Review Period”), Seller shall afford to
the officers and authorized representatives of Purchaser, subject to Seller’s
normal security requirements, access to all necessary Designated Loan Documents
relating to such Designated Loans in order that Purchaser may have full
opportunity to make reasonable investigations of the Designated Loans, the
Designated Loan Documents and the Designated Loan collateral.

(b) Identification of Defects. No later than five (5) Business Days (or, in the
case of (i) below, no later than sixty (60) calendar days) following the
expiration of the Pre-Closing Review Period, Purchaser shall notify Seller in
writing of the existence of any of the following defects relating to the
Designated Loans (such defects, the “Defects,” and any such Designated Loan
being called an “Identified Loan”):

(i) Designated Loan Documents, which are material to the enforceability of a
Designated Loan, have been lost or are missing;

(ii) a Designated Loan was not originated or has not been administered in
compliance in all material respects with applicable laws or the Designated Loan

 

11



--------------------------------------------------------------------------------

Documents pertaining to such Designated Loan are not legal, valid and binding or
do not contain the true signature of an obligor; or

(iii) Seller’s rights in any collateral are not perfected or enforceable, or the
priority of such rights are not as reflected on Seller’s Records; provided,
however, that the absence of any such right of Seller in the collateral securing
such a Designated Loan must have a material impact on the foreclosure of the
Designated Loan in the event of a default.

(c) Opportunity to Cure. Following receipt of any such notice with respect to
Defects identified prior to Closing and at any time prior to the date of
notification to the customers of the assignment of the Designated Loans pursuant
to applicable law, Seller may in its sole discretion attempt to cure any such
Defect described in Section 2.8(b)(i) through (iii) to Purchaser’s reasonable
satisfaction. If Seller is unable or unwilling to cure such Defect to
Purchaser’s reasonable satisfaction, Purchaser shall have the right to reject
such Identified Loan in which case such Identified Loan will be an Excluded
Loan.

(d) Nondisclosure Obligations. Notwithstanding anything in this Agreement to the
contrary, Seller shall not be required to provide access to or disclose
information where such access or disclosure would violate or prejudice the legal
rights of any customer or employee or attorney-client privilege or would be
contrary to law, rule, regulation or any legal or regulatory order or process or
any fiduciary duty or binding agreement entered into prior to the date of this
Agreement.

2.9 New Loans. On the Closing Date, Seller shall provide Purchaser with a
listing of loans associated with any Branch that were originated after the date
hereof and prior to Closing (the “New Loans”). Purchaser shall have a review
period of thirty (30) calendar days after Closing (“Post-Closing Review Period”)
to review the New Loans and Seller shall provide to Purchaser the same loan
documents Seller would have provided to Purchaser if the New Loans had been
Designated Loans prior to Closing. Purchaser shall have the option, but not the
obligation, to assume any New Loan at the conclusion of the Post-Closing Review
Period pursuant to written notice to Seller, and any such New Loans shall be
deemed to be Transferred Loans hereunder. Seller shall include the Loan Value
for such Transferred Loans as part of the Purchase Price set forth on the Final
Closing Statement. All representations and warranties made by Seller under this
Agreement with respect to Designated Loans shall be deemed to have been made as
of the Closing Date with respect to such Transferred Loans.

2.10 Put Option.

(a) At any time, and from time to time, between the Closing Date and the twenty
(20)-month anniversary of the Closing Date (the “Put Period”), Purchaser shall
have the option (the “Put Option”), but not the obligation, to require Seller to
repurchase any Put Option Loan, for any reason or no reason, at the Loan Value
for such Put Option Loan on Purchaser’s books as of the date of repurchase.
Purchaser shall exercise the Put Option by written notice to Seller, detailing
the terms of the Put Option Loan. Seller shall complete the purchase of the Put
Option Loan within thirty (30) Business Days of receipt of Purchaser’s written
notice of exercise.

 

12



--------------------------------------------------------------------------------

(b) At the end of each calendar quarter during the Put Period, Purchaser shall
pay to Seller with respect to each Put Option Loan interest equal to 0.5% (as
calculated on an annualized basis) on the average balance of such Put Option
Loan (the “Put Option Interest”), which average balance shall be calculated for
each Put Option Loan by taking the average of (i) the balance of each such Put
Option Loan as of the end of the quarter for which payment of Put Option
Interest is due and (ii) the balance as of the end of the immediately preceding
calendar quarter. At any time during the Put Period, upon five (5) calendar
days’ notice to Seller, Purchaser shall have the option of irrevocably
converting any Put Option Loan into a Transferred Loan. To the extent a Put
Option Loan is either repurchased by Seller or converted to a Transferred Loan
during a calendar quarter, Purchaser shall pay Put Option Interest on such
repurchased or converted Put Option Loan for the quarter in which such
repurchase or conversion is effective based on a Put Option Loan balance of zero
only as of the end of the quarter for which payment of Put Option Interest is
due.

(c) If, during the Put Period, Purchaser exercises the Put Option with respect
to any Put Option Loan and Seller fails, for any reason, to complete the
purchase of such Put Option Loan within thirty (30) Business Days of its receipt
of Purchaser’s written notice of exercise, Purchaser shall retain such Put
Option Loan and shall have the absolute right to withdraw an amount equal to the
Loan Value from the Holdback Amount as compensation for Seller’s failure to
repurchase such Put Option Loan (a “Put Option Claim”). At the conclusion of the
Put Period, Purchaser shall release to Seller an amount equal to the Holdback
Amount, less any amounts withdrawn to pay prior Put Option Loan Claims made
under this Section 2.10(c), less an amount equal to the Loan Value of any Put
Option Loan for which Purchaser has exercised the Put Option, but for which the
repurchase of such Put Option Loan has not yet been completed.

2.11 Designated Loan Accounts Secured by Deposit Accounts. In the event that a
Deposit account at one of the Branches secures a loan account assigned by Seller
to another of Seller’s branches, such Deposit account shall not be an Assumed
Deposit. In the event that a Designated Loan is secured by a deposit account
assigned by Seller to a branch that is not a Branch, Seller shall re-assign such
deposit to a Branch prior to Closing.

ARTICLE 3

CLOSING PROCEDURES

3.1 Closing Date and Place; Notifications. The closing of the transactions
provided for herein (the “Closing”) will be held at a place mutually agreed to
by the parties, within a mutually agreeable time after (i) the satisfaction or
waiver of the closing conditions set forth in Article 9 and (ii) all Regulatory
Approvals are received (the “Closing Date”).

3.2 Procedure at the Closing; Adjustments.

(a) No later than one (1) Business Day prior to the Closing Date, Seller shall
deliver to Purchaser the Preliminary Closing Statement prepared in the format
set forth on Schedule 1.1(ii) and based on figures as of the end of the third
(3rd) Business Day immediately preceding the Closing Date. At the Closing, the
parties shall deliver the documents referred to in Sections

 

13



--------------------------------------------------------------------------------

9.1(d), 9.2(d) and 9.3. On the Closing Date, Seller shall deliver to Purchaser
the required Settlement Payment.

(b) The sales, purchases, transfers, assumptions, leases and other acts made or
taken at the Closing will be made or taken to be effective as of the Close of
Business although the Settlement Payment may be paid at any time on the Closing
Date. Seller shall be responsible for the Branches and the operation thereof
until the Close of Business. The Close of Business shall be the relevant cutoff
time for purposes of the proration described in Section 2.2, and any amounts to
be paid in accordance with Section 2.2 shall be paid contemporaneously with the
Final Settlement Payment on the Adjustment Date.

(c) Within thirty (30) calendar days after the Closing, Seller shall deliver to
Purchaser the Final Closing Statement. The Purchase Price and Settlement Payment
shall be recalculated in accordance with Section 2.1 based on such Final Closing
Statement. The “Final Settlement Payment” shall be (i) paid on the Adjustment
Date by Seller to Purchaser in the amount by which (A) the Assumed Deposits and
the Accrued Expenses exceed (B) the Purchase Price and the Settlement Payment or
(ii) paid on the Adjustment Date by Purchaser to Seller in the amount by which
(A) the Purchase Price and the Settlement Payment exceed (B) the Assumed
Deposits and Accrued Expenses, each as on the Final Closing Statement. In either
case, interest on any amounts due and payable hereunder shall accrue at the
Federal Funds Rate from the Closing Date to, but excluding, the Adjustment Date
and shall be included in the Final Settlement Payment. The Final Closing
Statement shall become final and binding on Purchaser and Seller on the earlier
of (i) the date it is approved by Purchaser by written notice to Seller or
(ii) at 5:00 p.m. on the tenth (10th) Business Day after it is delivered by
Seller to Purchaser unless, within such ten (10) Business Day period, Purchaser
gives written notice to Seller of its actual or potential disagreement with
respect to any item included in such Final Closing Statement. Seller and
Purchaser shall use their reasonable best efforts to resolve the disagreement or
concern during the ten (10) day period following receipt by Seller of such
notice. If the disagreement or concern is not resolved during such ten (10) day
period, the dispute shall be referred to a Dispute Resolver, and such Final
Closing Statement shall be modified, if required, by the Dispute Resolver and
thereupon such Final Closing Statement shall become final and binding. Purchaser
and Seller shall share equally the cost of any Dispute Resolver.

(d) The Adjustment Date shall occur within four (4) Business Days after the
Final Closing Statement becomes final and binding pursuant to subsection (c) of
this Section. The Final Settlement Payment shall be made in cash as provided in
Section 3.2(e). The Final Settlement Payment shall, for all purposes, be
considered an adjustment to the Purchase Price.

(e) All cash payments to be made hereunder by one party to the other shall be
made by wire transfer of immediately available funds on or before 4:00 p.m.
local time on the date of payment to an account specified by the receiving party
at least one (1) Business Day prior to the date of payment.

(f) If any instrument of transfer contemplated herein shall be recorded in any
public record before the Closing and thereafter the Closing is not completed,
then at the request of such transferring party the other party will deliver (or
execute and deliver) such instruments and take

 

14



--------------------------------------------------------------------------------

such other action as such transferring party shall reasonably request to revoke
or record such purported transfer.

ARTICLE 4

TRANSITIONAL MATTERS

4.1 Certain Procedures. Seller and Purchaser shall cooperate with each other and
shall use their reasonable efforts to cause the timely transfer of information
concerning the Deposits and the Designated Loans which is maintained on Seller’s
data processing systems in accordance with a working agreement to be developed
and mutually agreed upon by Purchaser and Seller within forty-five (45) calendar
days of the date of this Agreement (the “Working Agreement”). Within five
(5) Business Days after the date of this Agreement, Seller and Purchaser shall
each designate appropriate and qualified personnel to be responsible for this
cooperation of the parties in developing and implementing the Working Agreement,
and to act as an initial contact for responding to questions and requests for
information. The parties acknowledge that the goal of the Working Agreement, and
its implementation, is to enable Purchaser to obtain and confirm data prior to
the Closing Date so that such back office conversion is completed and Purchaser
is processing all data relating to the operations of the Branches on the
Business Day after the Closing Date. Within twenty (20) calendar days of the
date of this Agreement, appropriate personnel of Seller and Purchaser shall meet
to discuss products and data mapping.

Following execution of this Agreement, Purchaser will pick up from Seller at
Seller’s Operations Center in Whiteville, North Carolina, three sets of
electronic data files, corresponding layouts, and applicable balancing reports,
with respect to the Deposits and loans proposed to be Designated Loans. The
first set will be created after a night’s processing as soon as possible
following the date of this Agreement. The second set will be created after a
night’s processing approximately seven weeks prior to the Closing Date, or such
other date mutually agreed upon by the parties. The third set will be the live
conversion set and will be created after processing on the night of the Closing
Date and will be delivered to Purchaser no later than noon on the day following
the Closing Date, or at another time set forth in a plan of conversion. This
third set will be accompanied by a backup set.

In connection with its processing on the night of the Closing, Seller will
produce interim statements on any Deposit or Designated Loan account normally
receiving a statement.

4.2 Customers.

(a) Prior to Closing, (i) Seller and Purchaser jointly will notify the customers
of the Branches of the transactions contemplated hereby and (ii) each of Seller
and Purchaser shall provide, or join in providing where appropriate, with the
cooperation of the other party, all notices to such customers and other persons
that Seller or Purchaser, as the case may be, is required to give by any
regulatory authority having jurisdiction or under applicable law, including but
not limited to any notice required by the Real Estate Settlement Procedures Act
of 1974, as amended, or the terms of any other agreement between Seller and any
customer in connection with the transactions contemplated hereby. All costs and
expenses of any notice or

 

15



--------------------------------------------------------------------------------

communication sent or published under this Agreement by Purchaser or Seller
shall be the responsibility of the party sending such notice or communication
and all costs and expenses of any joint notice or joint communication shall be
shared equally by Seller and Purchaser.

(b) Anything herein to the contrary notwithstanding, neither Purchaser nor
Seller shall object to the use by depositors of the Assumed Deposits of checks
and similar instruments issued to or ordered by such depositors on or prior to
the Closing Date, which instruments may bear Seller’s name, or any logo,
trademark, service mark, trade name or other proprietary mark of Seller. Seller
and Purchaser will agree on a mutually acceptable method to notify customers who
use, and to transfer funds and authorization relating to, direct deposit and
direct debit arrangements related to the Assumed Deposits.

4.3 Assumption of Obligations. Upon the Closing Date, Purchaser shall assume and
thereafter fully and timely discharge the duties and obligations of Seller
relating to all periods from and after the Closing Date with respect to the
Assumed Deposits, Assumed Contracts, Assumed Leases and other Liabilities as may
arise under applicable laws, regulations, agreements and rules of automated
clearing houses and other payment systems which relate thereto, and in
accordance with the terms of account agreements or other agreements with
depositors applicable to such accounts as such terms and agreements are in
effect on the Closing Date, except such terms as, under applicable law and
agreement, may be changed after the Closing Date.

4.4 Maintenance of Records. Through the Closing Date, Seller will maintain the
Records in accordance with safe and sound banking practices and in a manner
consistent with past practice, which, with respect to financial accounting
matters, is understood by Seller to be in accordance with GAAP. Purchaser may
upon reasonable notice, at its own expense and during normal business hours,
make such copies of and excerpts from the Records as it may deem desirable. All
Records, whether held by Purchaser or Seller, shall be maintained for such
periods following the Closing as are required by law, unless the parties shall,
applicable law permitting, agree in writing to a different period. From and
after the Closing Date, (a) each of the parties shall permit the other
reasonable access to any applicable Records in its possession relating to
matters arising on or before the Closing Date and (b) the Purchaser shall permit
the Seller reasonable access to any applicable Records in its possession
relating to matters arising after the Closing Date, in either case, reasonably
necessary in connection with any request for information, claim, action,
litigation or other proceeding involving the party requesting access to such
Records or in connection with any legal obligation owed by such party to any
present or former depositor or other customer.

4.5 Interest Reporting and Withholding.

(a) Unless otherwise agreed by the parties, Seller will report to applicable
Taxing authorities and holders of Assumed Deposits, with respect to the period
from January 1 of the year in which the Closing occurs through the Closing Date,
all interest credited to, withheld from and any early withdrawal penalties
imposed upon the Assumed Deposits. Purchaser will report to the applicable
Taxing authorities and holders of Assumed Deposits, with respect to all periods
from the day after the Closing Date, all such interest credited to, withheld
from and early withdrawal penalties imposed upon such Assumed Deposits. Any
amounts required by any

 

16



--------------------------------------------------------------------------------

governmental agencies to be withheld from any of the Assumed Deposits through
the Closing Date will be withheld by Seller in accordance with applicable law or
appropriate notice from any governmental agency and will be remitted by Seller
to the appropriate agency on or prior to the applicable due date. Any such
withholding required to be made subsequent to the Closing Date shall be withheld
by Purchaser in accordance with applicable law or appropriate notice from any
governmental agency and will be remitted by Purchaser to the appropriate agency
on or prior to the applicable due date.

(b) Unless otherwise agreed by the parties, Seller shall be responsible for
delivering to payees all IRS notices with respect to information reporting and
Tax identification numbers required to be delivered for the period through the
Closing Date which occur with respect to the Assumed Deposits. Purchaser shall
be responsible for delivering to payees all such IRS notices required to be
delivered with respect to the calendar year in which the Closing occurs and
thereafter.

(c) Unless otherwise agreed by the parties, Seller will make all required
reports to applicable Tax authorities and to obligors on Designated Loans
purchased on the Closing Date, with respect to the period from January 1 of the
year in which the Closing occurs through the Closing Date, concerning all
interest and points received by the Seller. Purchaser will make all required
reports to applicable Tax authorities and to obligors on Designated Loans
purchased on the Closing Date, with respect to all periods from the day after
the Closing Date, concerning all such interest and points received.

4.6 Negotiable Instruments. Seller will destroy or remove any supply of Seller’s
money orders, official checks, gift checks or any other negotiable instruments,
including travelers’ checks, located at the Branches on the Closing Date.

4.7 Leasing of Furniture, Fixtures and Equipment. Seller shall use reasonable
efforts to renew or extend on a month-to-month basis, any lease relating to
Furniture, Fixtures or Equipment, that is currently in effect but that would
otherwise expire on or prior to the Closing Date and will promptly notify
Purchaser if it is unable to do so.

4.8 ATM/Debit Cards.

(a) Seller will provide Purchaser with a list of ATM access/debit cards issued
by Seller to depositors of any Assumed Deposits, and a data processing record in
a format reasonably agreed to by the parties containing all addresses therefor,
no later than forty-five (45) calendar days after the date of this Agreement. At
or promptly after the Closing, Seller will provide Purchaser with a revised data
processing record. Seller shall render ATM access/debit cards issued by Seller
inactive as of the Closing. Purchaser shall reissue ATM access/debit cards to
depositors of any Assumed Deposits prior to the Closing Date, which cards shall
be effective as of the Closing Date.

(b) Seller will not be required to disclose to Purchaser customers’ PINs or
algorithms or logic used to generate PINs.

 

17



--------------------------------------------------------------------------------

4.9 Delivery of the Designated Loan Documents.

(a) In connection with the sale hereunder, as soon as reasonably practicable
after the Closing Date, Seller shall deliver to Purchaser or its designee the
Designated Loan Documents actually in the possession of Seller, including
electronic Records. Notwithstanding anything herein to the contrary, without the
express consent of Purchaser to electronic deliveries, Seller shall deliver all
Designated Loan Documents to Purchaser in paper format. Seller makes no
representation or warranty to Purchaser regarding the condition of the
Designated Loan Documents or any single document included therein, or Seller’s
interest in any collateral securing any Designated Loan, except as specifically
set forth herein. Seller shall have no responsibility or liability for the
Designated Loan Documents from and after the time such files are delivered by
Seller to an independent third party designated by Purchaser for shipment to
Purchaser, the cost of which shall be the sole responsibility of Purchaser.

(b) Promptly upon the execution of this Agreement, Purchaser shall provide
Seller the exact name to which the Designated Loans are to be endorsed, or
whether any Designated Loans should be endorsed in blank. Seller will use
reasonable efforts to complete such endorsements and deliver the Designated Loan
Documents within ninety (90) calendar days after Closing; provided, however,
with respect to specific Designated Loan Documents, Seller may require
additional time to effectively transfer title thereto and Purchaser shall not
hold Seller liable for any reasonable delays in the delivery of such Designated
Loan Documents; and further provided, however, that Purchaser shall be given
immediate access to any Designated Loan Documents reasonably requested to
address a Designated Loan delinquency, payoff, customer inquiry, or similar
contingency. Purchaser further acknowledges and agrees that Seller may execute
or endorse any Designated Loan Document by way of facsimile signature.

4.10 Collateral Assignments and Filing. As reasonably requested by Purchaser,
Seller shall take all such reasonable actions to assist Purchaser in obtaining
the valid perfection of a first priority lien or security interest in the
collateral, if any, securing each Designated Loan sold on the Closing Date in
favor of Purchaser or its designated assignee as secured party. In the event
that Seller does not hold a first priority lien or security interest in the
collateral securing any Designated Loan, Seller shall take all such reasonable
actions to assist Purchaser in obtaining the valid perfection of the same
priority lien or security interest Seller has in such collateral, if any. Any
action taken pursuant to this Section 4.10 shall be at the sole expense of
Purchaser, and Purchaser shall reimburse Seller for all reasonable actual costs
of third-party services incurred in connection therewith, provided any such
costs that exceed $1,000 in the aggregate are approved in advance by Purchaser,
which approval shall not be unreasonably withheld.

4.11 Training. Seller shall permit Purchaser to train employees of the Branches
before Closing with regard to Purchaser’s operations, policies and procedures at
Purchaser’s sole cost and expense, and Purchaser shall reimburse Seller for any
incremental employee wages related to periods of time during which the employees
are trained, including overtime pay resulting from such training. This training
may, as mutually agreed upon by Seller and Purchaser, take place at the
Branches, at such other site agreed upon by the parties, and may take place
during business hours; provided, however, that any training that occurs shall be
conducted in a manner not disruptive to operations of the Branches. To the
extent such training requires the use of

 

18



--------------------------------------------------------------------------------

equipment not present at the Branches, Seller shall permit Purchaser to
transport and install such equipment at the applicable Branches for training
purposes.

4.12 Collateral for Public Funds Deposits. At least thirty (30) Business Days
prior to the Closing, Seller shall provide Purchaser with a listing of any
pledge of collateral by Seller with respect to any deposit proposed to be an
Assumed Deposit that constitutes public funds or otherwise requires collateral.
Purchaser shall use its best efforts to make arrangements acceptable to such
customer prior to the Closing Date to replace Seller’s collateral with
collateral belonging to Purchaser. If such deposit cannot be collateralized in a
manner acceptable to the Deposit customer, it shall not become an Assumed
Deposit.

4.13 Telephone Numbers. Except for toll-free numbers and call center numbers,
Seller shall take all steps reasonably necessary to enable Purchaser, after the
Closing, to continue to use the telephone numbers used at the Branches on the
date of this Agreement.

4.14 Removal of Assets. Seller shall remove from the Branches all items that are
not being transferred to Purchaser under this Agreement, including but not
limited to signage that bears Seller’s logos, trade names, or trademarks, on or
prior to the Closing, at Seller’s own expense; provided, however, that Seller
shall reimburse Purchaser for any property damage to any of the Branches caused
by the removal of such signage. Seller shall have the option to remove and
retain, or provide to Purchaser, signage apparatus at the Branches that does not
bear Seller’s logos, trade names, or trademarks. Seller shall give notice to
Purchaser, at least sixty (60) calendar days before Closing, of its decision so
as to allow Purchaser to make plans for signage.

4.15 Credit Insurance. Seller will remit all proceeds it receives on account of
credit insurance on the Designated Loans to Purchaser, and Seller will use its
best efforts to assign policies of credit insurance associated with the
Designated Loans to Purchaser. Purchaser will remit any insurance premiums paid
to it in connection with the Designated Loans to the appropriate credit
insurance company.

ARTICLE 5

REPRESENTATIONS AND WARRANTIES OF SELLER

Seller represents and warrants as follows:

5.1 Corporate Organization and Authority. Waccamaw Bank is bank duly organized,
validly existing and in good standing under the laws of the State of North
Carolina and has the requisite power and authority to conduct the business now
being conducted at the Branches, to accept and maintain the Assumed Deposits and
to own the Assets. Waccamaw Bank is a member of DIF and its Deposits maintained
at the Branches are insured by DIF, subject to applicable FDIC coverage
limitations. Seller has the requisite corporate power and authority and has
taken all corporate action necessary in order to execute and deliver this
Agreement and to consummate the transactions contemplated hereby. This Agreement
is a valid and binding agreement of Seller enforceable against Seller in
accordance with its terms subject, as to enforcement, to bankruptcy, insolvency,
fraudulent transfer, reorganization, moratorium and

 

19



--------------------------------------------------------------------------------

similar laws of general applicability relating to or affecting creditors’ rights
and to general equity principles.

5.2 No Conflict; Licenses and Permits; Compliance with Laws and Regulations. The
execution, delivery and performance of this Agreement by Seller does not, and
will not, (i) violate any provision of its charter or by-laws or (ii) subject to
the receipt of the Regulatory Approvals, violate or constitute a breach of, or
default under, any law, rule, regulation, judgment, decree, ruling or order of
any court, government or governmental agency to which Seller is subject or under
any agreement or instrument of Seller, or to which Seller is subject or is a
party or by which Seller is otherwise bound, or to which any of the Assets,
Assumed Deposits, or Assumed Contracts (except for any required consents under
Assumed Contracts in respect of the transactions herein contemplated) or the
Branches are subject, which violation, breach, contravention or default referred
to in this clause would have a Material Adverse Effect, individually or in the
aggregate. Seller has all material licenses, franchises, permits, orders and
other authorizations of all foreign, federal, state and local governments and
governmental authorities necessary for the lawful conduct of its business at the
Branches as now conducted and all such licenses, franchises, permits,
certificates of public convenience, orders and other authorizations are valid
and in good standing and are not subject to any suspension, modification or
revocation or proceedings related thereto.

5.3 Approvals and Consents. Except as required to obtain the Regulatory
Approvals, no notices, reports or other filings are required to be made, as of
the date hereof, by Seller with, nor are any consents, registrations, approvals,
permits or authorizations required to be obtained, as of the date hereof, by
Seller from, any governmental or regulatory authorities in connection with the
execution and delivery of this Agreement by Seller and the consummation by
Seller of the transactions contemplated hereby.

5.4 Title to Assets. Except as set forth in Schedule 5.4, Seller has good and
marketable fee title to the Assets, free and clear of all Encumbrances;
provided, however, that this representation does not cover the Real Property.

5.5 Utilities Complete. To Seller’s Knowledge, all utility services, including
sewer, water, gas and electric power and telephone service, as applicable, are
available to the Branches.

5.6 Condemnation Proceedings. Seller has not received any notice of any
condemnation or eminent domain proceedings or negotiations for the purchase of
the Real Property in lieu of condemnation, and to Seller’s Knowledge, no
condemnation or eminent domain proceedings or negotiations have been commenced
or threatened in connection with the Branches.

5.7 Contracts. Each Assumed Contract constitutes a valid and binding obligation
of the Seller and there does not exist, with respect to Seller’s obligations
thereunder, any material default, or event or condition which constitutes, or
after notice or passage of time or both would constitute, a material default on
the part of Seller under any Assumed Contract. Each lease relating to Furniture,
Fixtures and Equipment used in the Branches is current and all rents, expenses
and charges payable by Seller have been paid or accrued in accordance with the
terms thereof.

 

20



--------------------------------------------------------------------------------

5.8 Fiduciary Obligations. Other than in respect of IRAs, Seller has no trust or
fiduciary relationship or obligations in respect of any of the Assumed Deposits
or in respect of any other Assets or Liabilities.

5.9 Employees. Seller has complied, and is currently in compliance, in all
material respects with applicable law (including, without limitation, the
Employee Retirement Income Security Act of 1974, as amended (“ERISA”)), rules
and regulations relating to the employment of labor, including without
limitation those relating to wages, hours, unfair labor practices, employment
discrimination and payment of social security and similar Taxes with respect to
Employees.

5.10 Litigation and Liabilities. Schedule 5.10 sets forth each action, suit,
proceeding or investigation pending, or to Seller’s Knowledge, threatened
against Seller at law, in equity or otherwise, in, before or by any court or
governmental agency or authority, related to the Assets, the Assumed Deposits or
the Branches and involving an amount in excess of $10,000. There is no action,
suit, proceeding or investigation pending or, to Seller’s Knowledge, threatened
against Seller at law, in equity or otherwise, in, before, or by any court or
governmental agency or authority related to the Assets, the Assumed Deposits or
the Branches and which, individually or in the aggregate, could have a Material
Adverse Effect.

5.11 Regulatory Matters. Except as set forth on Schedule 5.11, there are no
pending, or, to Seller’s Knowledge, threatened, disputes or controversies
between Seller and any federal, state or local governmental authority (i) with
respect to the Branches or (ii) that, individually or in the aggregate,
reasonably could be expected to have a Material Adverse Effect. Except for the
possibility that one or more Branch purchases may not be approved due to
competitive issues relating to deposit concentration in the relevant market or
markets, Seller is unaware of any reason why the Regulatory Approvals and, to
the extent necessary to consummate the transaction described herein, any other
approvals, authorization or filings, registrations and notices cannot be
obtained.

5.12 Brokers’ Fees. Except for Raymond James & Associates, Inc., Seller has not
employed any broker or finder or incurred any liability for any brokerage fees,
commissions or finders’ fees in connection with the transactions contemplated by
this Agreement. Seller shall be responsible for the payment of any fees or
commissions payable to Raymond James & Associates, Inc.

5.13 Compliance With Laws. Seller’s business at each of the Branches has been
conducted in compliance with all federal, state and local laws, regulations and
ordinances applicable thereto, including without limitation, informational
reporting, truth in lending, truth in savings and consumer credit laws and
regulations, currency transaction reporting and Environmental Laws, except for
any failure to comply that would not, individually or in the aggregate, result
in a Material Adverse Effect.

5.14 Absence of Certain Changes, Etc. Except in connection with the transaction
contemplated hereby, since December 31, 2010, Seller’s business at the Branches
has been conducted only in, and there has not been any material transaction
other than according to, the ordinary and usual course of such business and
(a) there has not been any change in the condition

 

21



--------------------------------------------------------------------------------

(financial or otherwise), properties, business or results of operations of the
Branches, or any development or combination of developments (other than those
related to general economic conditions or conditions generally affecting the
areas in which the Branches operate) which, individually or in the aggregate, is
reasonably likely to result in a Material Adverse Effect; provided that, Seller
makes no representation or warranty that there will be no change in the level of
Deposits prior to the Closing Date that would reasonably be likely to result in
a Material Adverse Effect, or that there will be any certain level of Deposits
on the Closing Date, or (b) except as the parties may otherwise agree in
writing, there has not been any material change by Seller in accounting
principles, practices or methods that would affect the items reflected in the
Preliminary Closing Statement or the Final Closing Statement, except as may be
required by changes in GAAP.

5.15 Books and Records. Since December 31, 2010, the books, accounts and records
of the Branches have been maintained in accordance with safe and sound banking
practices and in a manner consistent with past practice, which, as they relate
to financial accounting, is in accordance with GAAP.

5.16 Designated Loans. With respect to each Designated Loan:

(a) Such Designated Loan was solicited and originated in material compliance
with all applicable requirements of federal, state, and local laws and
regulations in effect at the time of such solicitation and origination; and
there was no fraud on the part of the Seller with respect to the origination of
any Designated Loan;

(b) To Seller’s Knowledge, each note evidencing a Designated Loan and any
related security instrument (including, without limitation, any guaranty or
similar instrument) constitutes a valid and legally binding obligation of the
obligor thereunder enforceable in accordance with its terms, subject to
bankruptcy, insolvency, fraudulent transfers, reorganization, moratorium and
similar laws of general applicability relating to or affecting creditors’ rights
and to general equity principles;

(c) The collateral for each secured Designated Loan is (i) the collateral
described in the related Designated Loan Documents and (ii) subject to a valid,
enforceable and perfected lien with the priority reflected in the Designated
Loan Documents;

(d) Such Designated Loan was made substantially in accordance with Seller’s
standard underwriting and documentation guidelines, which are generally
consistent with prudent and customary industry standards, as in effect at the
time of its origination and has been administered substantially in accordance
with the Designated Loan Documents and Seller’s standard loan servicing
procedures, which are generally consistent with prudent and customary industry
standards, as in effect from time to time;

(e) Except as set forth in Schedule 5.16(e), immediately prior to the Closing
the Seller will be the sole owner of each Designated Loan, free and clear of any
Encumbrance.

5.17 Deposits. Prior to the Closing, Seller shall use commercially reasonable
efforts to identify deposits excluded from the Assumed Deposits pursuant to this
Agreement.

 

22



--------------------------------------------------------------------------------

5.18 Leased Real Property. Seller is the sole tenant, and the sole owner of the
tenant’s interest, under each of the Assumed Leases, and it has not previously
assigned any of the Assumed Leases or any interest therein, or sublet the Leased
Real Property, in whole or in part. Each of the Assumed Leases is valid and
enforceable in accordance with its terms (subject to general principles of
equity, the enforcement of indemnity provisions, and applicable bankruptcy,
insolvency, or other laws affecting creditor’s rights) and is in full force and
effect, and the Assumed Leases have not been amended or modified. Seller is not
in default under any of the terms, covenants, or conditions of the Assumed
Leases and there exists no circumstance or condition which, either now or with
the passage of time, would constitute a default by Seller under the terms of the
Assumed Leases or that would entitle either of the lessors of the Leased Real
Property to terminate its respective Assumed Lease.

5.19 No Other Representations or Warranties. Except for the representations and
warranties expressly contained in this Agreement, none of the Seller, any
Affiliate of Seller or any other person has made or makes any other express or
implied representation or warranty, either written or oral, on behalf of the
Seller.

ARTICLE 6

REPRESENTATIONS AND WARRANTIES OF PURCHASER

Purchaser represents and warrants as follows:

6.1 Corporate Organization and Authority. Purchaser is a bank duly organized,
validly existing and in good standing under the laws of North Carolina.
Purchaser has the requisite corporate power and authority and has taken all
corporate action necessary in order to execute and deliver this Agreement, to
consummate the transactions contemplated hereby, to accept and maintain the
Assumed Deposits, to own the Assets and to operate the Branches. This Agreement
is a valid and binding agreement of Purchaser enforceable against Purchaser in
accordance with its terms subject, as to enforcement, to bankruptcy, insolvency,
fraudulent transfer, reorganization, moratorium and similar laws of general
applicability relating to or affecting creditors’ rights and to general equity
principles. Purchaser is a member of DIF and its deposits are insured by the
FDIC, subject to applicable FDIC coverage limitations.

6.2 No Conflict; Licenses and Permits; Compliance with Laws and Regulations. The
execution, delivery and performance of this Agreement by Purchaser does not, and
will not, violate any provision of its charter or by-laws or, subject to the
receipt of the Regulatory Approvals, violate or constitute a breach or
contravention of or default under any law, rule, regulation, order, judgment,
decree or filing of any government, governmental authority or court to which
Purchaser is subject or under any agreement or instrument of Purchaser, or by
which Purchaser is otherwise bound, which violation, breach, contravention or
default, individually or in the aggregate, (i) could be expected to result in a
Material Adverse Effect or (ii) could impair the validity or consummation of
this Agreement or the transactions contemplated hereby. On the Closing Date
Purchaser shall have all material licenses, franchises, permits, certificates of
public convenience, orders and other authorizations of all foreign, federal,
state and local governments and governmental authorities necessary for the
lawful conduct of its business at the Branches and all such licenses,
franchises, permits, certificates of public convenience, orders and other

 

23



--------------------------------------------------------------------------------

authorizations will be valid and in good standing and not subject to any
suspension, modification or revocation or proceedings related thereto.

6.3 Approvals and Consents. Except as required to obtain the Regulatory
Approvals, no notices, reports or other filing are required to be made by
Purchaser with, nor are any consents, registrations, approvals, permits or
authorizations required to be obtained by Purchaser from, any governmental or
regulatory authorities in connection with the execution and delivery of this
Agreement by Purchaser and the consummation of the transactions contemplated
hereby by Purchaser.

6.4 Brokers’ Fees. Except for Banks Street Partners, Purchaser has not employed
any broker or finder or incurred any liability for any brokerage fees,
commissions or finders’ fees in connection with the transactions contemplated by
this Agreement. Purchaser shall be responsible for the payment of any fees or
commissions payable to Banks Street Partners.

6.5 Regulatory Matters.

(a) There are no pending, or, to the Knowledge of Purchaser, threatened,
disputes or controversies between Purchaser or any of its Affiliates and any
federal, state or local governmental authority that, individually or in the
aggregate, reasonably could be expected to have a Material Adverse Effect.
Except that the possibility the purchase of some of the Branches may not be
approved due to competitive issues relating to deposit concentration in the
relevant market, Purchaser is unaware of any reason why the Regulatory Approvals
and, to the extent necessary to consummate the transaction described herein, any
other approvals, authorization or filings, registrations and notices cannot be
obtained.

(b) Purchaser has at least a “satisfactory” rating under the Community
Reinvestment Act of 1977, and is (and on a pro forma basis giving effect to the
transaction contemplated by this Agreement will be) at least “adequately
capitalized,” as defined for purposes of the Federal Deposit Insurance Act.

(c) Purchaser is not a party to any written order, decree, agreement or
memorandum of understanding with, or commitment letter or similar submission to,
any federal or state governmental agency or authority charged with the
supervision or regulation of depository institutions or engaged in the insurance
of deposits nor has Purchaser been advised by any such regulatory authority that
such authority is contemplating issuing or requesting (or is considering the
appropriateness of issuing or requesting) any such order, decree, agreement,
memorandum or understanding, commitment letter or submission, in each case which
order, decree, agreement, memorandum of understanding, commitment letter or
submission (i) could reasonably be expected to result in a Material Adverse
Effect or (ii) could impair the validity or consummation of this Agreement or
the transactions contemplated hereby.

(d) Purchaser is an “eligible depository institution” as defined in 12. C.F.R §
303.2(r).

6.6 Financing Available. Not later than the Closing Date, Purchaser will have
available sufficient cash or other liquid assets or financing pursuant to
binding agreements or commitments which may be used to fund the transactions
contemplated by this Agreement; and Purchaser’s ability to consummate the
transactions contemplated by this Agreement is not

 

24



--------------------------------------------------------------------------------

contingent on raising any equity capital, obtaining specific financing, consent
of any lender or any other matter.

6.7 Litigation and Undisclosed Liabilities. There are no actions, suits or
proceedings pending or, to Purchaser’s Knowledge, threatened against Purchaser,
or obligations or liabilities (whether or not accrued, contingent or otherwise)
or facts or circumstances that could reasonably be expected to result in any
claims against or obligations or liabilities of Purchaser that, individually or
in the aggregate, could reasonably be expected to have a Material Adverse
Effect.

6.8 No Other Representations or Warranties. Except for the representations and
warranties expressly contained in this Agreement, none of the Purchaser, any
Affiliate of Purchaser or any other person has made or makes any other express
or implied representation or warranty, either written or oral, on behalf of the
Purchaser

ARTICLE 7

COVENANTS OF THE PARTIES

7.1 Activity in the Ordinary Course.

(a) From the date hereof, to and including the Closing Date, Seller shall
conduct the business of the Branches in the ordinary and usual course consistent
with past practices and standards, and Seller shall not, without the prior
written consent of Purchaser:

(i) Permit any of the Branches to engage or participate in any material
transaction or incur or sustain any material obligation except in the ordinary
course of business;

(ii) Offer interest rates or terms on any category of deposits or loans at the
Branches which are not determined in a manner consistent with past practice and
procedure;

(iii) Except as expressly contemplated herein, transfer to or from the Branches
to or from any of Seller’s other operations or branches any Assets or Deposits,
except upon the unsolicited request of a depositor or customer in the ordinary
course of business or if such deposit is pledged as security for a loan or
similar obligation that is not an Asset;

(iv) Except in the ordinary course of business, sell, transfer, assign, encumber
or otherwise dispose of or enter into any contract, agreement or understanding
to sell, transfer, assign, encumber or dispose of any Asset;

(v) Make or agree to make any material improvements to any of the Branches or
the Real Property except with respect to commitments for such made on or before
the date of this Agreement and disclosed on Schedule 7.1 or normal maintenance
purchased or made in the ordinary course of business;

 

25



--------------------------------------------------------------------------------

(vi) Terminate the operations of any of the Branches or file any application to
relocate or close any of the Branches;

(vii) Enter into any commitment, agreement, understanding or other arrangements
to transfer, assign, encumber or otherwise dispose of the Branches, except in a
manner consistent with Seller’s obligations under this Agreement; or

(viii) Except for those employees of the Branches listed on Schedule 1.2,
transfer any employee employed at one of the Branches to any other branch of
Seller, nor will Seller permit any employee of one of the Branches to post for
positions outside such Branch, nor will Seller grant any increase in the salary
or wages of any of the employees of the Branches other than normal increases at
times and amounts consistent with Seller’s past practices.

(b) Between the date of this Agreement and the Closing Date, neither Seller nor
Purchaser shall, and each shall cause its respective officers, directors, agents
and employees not to, take any action that is intended to induce, or is
reasonably likely to induce, the transfer of banking business from the Branches;
provided, however, that nothing in this paragraph shall (i) limit the right of
either party to advertise or market its products in the ordinary course of
business or (ii) prohibit Purchaser from notifying customers of the Branches of
its inability to provide certain services offered by Seller.

(c) From the date hereof until twenty-four (24) months after (i) the Closing
Date or (ii) the date of termination of this Agreement, whichever is applicable
(the “Non-Solicitation Period”), Seller agrees that it will not solicit or hire
any individual who is an employee of Purchaser at any of the Branches or at any
branch of Purchaser within a twenty-five (25) mile radius of the Branches.
Likewise, except as explicitly contemplated hereby with respect to the
Transferred Employees, Purchaser agrees that during the Non-Solicitation Period,
Purchaser will not solicit for employment or hire any individual who is an
employee of Seller at any branch of Seller within a twenty-five (25) mile radius
of any of the Branches. The parties agree, however, that general recruiting
advertisements not targeted specifically at the other’s employees shall not be
considered a solicitation under this Section 7.1(c).

7.2 Access and Confidentiality.

(a) Between the date of this Agreement and the Closing Date, Seller shall afford
to Purchaser and its officers, employees, agents and representatives full access
to the properties, books, records, contracts, documents, files (including
Designated Loan files) and other information of or relating to the Branches, the
Assets, the Assumed Contracts and the Assumed Deposits upon reasonable advance
notice during normal business hours; provided, however, that any inspection
shall be conducted in a manner that does not unreasonably interfere with
Seller’s normal business operations or its relations with its customers. Seller
shall cause its personnel to be reasonably available during normal business
hours, to an extent not disruptive of ongoing operations, to provide information
and assistance in connection with Purchaser’s investigation of matters relating
to the Branches, the Assets, the Assumed Contracts, the Assumed Leases and the
Assumed Deposits and to familiarize Purchaser with basic policies and
operational procedures of Seller relating to the Branches. Seller shall furnish
Purchaser with such additional financial and

 

26



--------------------------------------------------------------------------------

operating data and other information about its business operations at the
Branches as may be reasonably necessary for the orderly transfer of the business
operations of the Branches.

(b) Subject to Section 12.5 hereof, each party to this Agreement shall hold, and
shall cause its respective directors, officers, employees, agents, consultants
and advisors to hold, in strict confidence (unless disclosure to a bank
regulatory authority is necessary in connection with any Regulatory Approval or
unless compelled to disclose by judicial or administrative process or, in the
written opinion of its counsel, by other requirements of law or the applicable
requirements of any regulatory agency or relevant stock exchange) all
discussions and information related to the Branches (or, if required under a
contract with a third party, concerning such third party) and, with respect to
Purchaser, all non-public records, books, contracts, instruments, computer data,
system requirements and other data and information (collectively, “Information”)
furnished to it by Seller or Seller’s representatives pursuant to this Agreement
(except to the extent that such Information can be shown to have been
(i) previously known by such party on a non-confidential basis, (ii) in the
public domain through no fault of such party or (iii) later lawfully acquired
from other sources by the party to which it was furnished and such other source
is not subject to a confidentiality restriction with regard to such
Information), and neither party shall release or disclose such Information to
any other person, except, upon the same conditions of confidentiality, its
auditors, attorneys, financial advisors, bankers, other consultants and advisors
and, to the extent permitted above, bank regulatory authorities.

(c) This Section shall not prohibit disclosure of Information required by
applicable law to be disclosed, but such additional disclosure shall be limited
to that actually required by law, and the party making disclosure shall give the
other party as much notice as is practicable of such obligation (except where
prohibited by applicable law) so that the other party may seek a protective
order or other similar or appropriate relief, and also shall undertake in good
faith to have the Information disclosed treated confidentially by the party to
whom the disclosure is made.

(d) Notwithstanding any other express or implied agreement, arrangement or
understanding to the contrary, Purchaser and Seller may disclose to any Tax
advisor (i) the Tax treatment and Tax structure of this Agreement; (ii) any fact
that may be relevant to understanding the Tax treatment and the Tax structure of
this Agreement; and (iii) any materials that are provided to Purchaser and/or
Seller relating to the Tax treatment and Tax structure of this Agreement.
Purchaser and Seller may, however, keep confidential any information relating to
the Tax treatment and Tax structure of this Agreement to the extent required to
be kept confidential to comply with applicable federal and state securities
laws.

7.3 Regulatory Approvals. As soon as practicable after the date of this
Agreement and no later than twenty (20) Business Days after the date of this
Agreement, Purchaser shall prepare and file any applications to federal or state
regulatory authorities for approvals necessary, including all Regulatory
Approvals, to consummate the transactions contemplated by this Agreement. Seller
shall cooperate fully and promptly with Purchaser in connection with Purchaser’s
applications, and will prepare and file any such applications required by
regulatory authorities to be filed by Seller. Purchaser shall use its reasonable
best efforts to obtain each such approval as promptly as practicable, and
Purchaser and Seller will cooperate in connection

 

27



--------------------------------------------------------------------------------

therewith and provide the other with copies of any applications relating thereto
prior to filing, other than material filed in connection therewith under a claim
of confidentiality.

7.4 Assumed Contracts.

(a) Seller agrees to provide to Purchaser no later than thirty (30) calendar
days after the date hereof a conformed copy of all potential Assumed Contracts,
to be in effect as of the Closing Date. Within ten (10) calendar days
thereafter, Purchaser shall notify Seller of all such contracts that are to be
Assumed Contracts. Purchaser shall have no obligation or liability to any person
under any contract that is not an Assumed Contract.

(b) Seller shall use reasonable efforts (such efforts not to include making
payments to third parties), and Purchaser shall cooperate to, obtain from any
parties to any Assumed Contracts any required consents to the assignment of the
Assumed Contracts to Purchaser, under the existing terms and conditions
contained in the Assumed Contracts on the Closing Date; provided, however, that
Seller shall not be obligated to obtain any consent that imposes a condition,
commitment or requirement that would, after consultation with Purchaser and in
Purchaser’s reasonable judgment, adversely affect the operations of the
Branches. Any such Assumed Contract for which consent has not been obtained as
of the Closing Date shall not be an Assumed Contract and the Seller shall have
no obligation to continue attempting to obtain such consent. For any contract
for which a required consent is not obtained and satisfactory alternatives are
not available, Purchaser shall have the right to terminate this Agreement if the
Purchaser reasonably believes such contract is material to the operations of the
Branches.

7.5 Delivery of Records at Closing. At or prior to the Closing, Purchaser shall
pick up from Seller at Seller’s Operations Center in Whiteville, North Carolina
all Delivery Records as well as all the data which is reasonably necessary for
the conversion of the Assumed Deposits to Purchaser’s data processing system;
provided, however, that Seller and Purchaser each shall pay for their own
expenses incurred in the back office conversion.

7.6 Further Assurances. Purchaser and Seller agree to use all reasonable efforts
to satisfy or cause to be satisfied as soon as practicable their respective
obligations hereunder and the conditions precedent to the Closing. Each of
Seller and Purchaser will execute, acknowledge and deliver such instruments and
take such other actions as the other party may reasonably require in order to
carry out the intent of this Agreement. Seller will duly execute and deliver
such assignments, bills of sale, deeds, acknowledgment and other instruments of
conveyance and transfer as shall at any time be necessary or appropriate to vest
in Purchaser the full legal and equitable title to the Assets being sold
hereunder, free and clear of all Encumbrances, except as set forth on
Schedule 5.4. For a reasonable period of time after the Closing Date, each party
will promptly deliver to the other all mail and other communications which are
properly addressable or deliverable to the other as a consequence of the
transactions pursuant to this Agreement; and without limitation of the
foregoing, on and after the Closing Date, Seller shall promptly forward any
mail, communications or other material relating to the Assumed Deposits or the
Assets, to such employees of Purchaser at such addresses as may from time to
time be specified by Purchaser in writing.

 

28



--------------------------------------------------------------------------------

7.7 Insurance. Seller shall maintain the Assets in customary repair, order, and
condition, reasonable wear and tear and damage by fire or other unavoidable
casualty excepted. Until the effectiveness of the Closing, Seller shall maintain
insurance on the Assets consistent with its historical practices and all risk of
loss shall be on the Seller. Seller shall remain in substantial compliance with
any obligations it has under the Assumed Contracts or otherwise relating to
maintenance of and insurance upon the Assets. As of the Closing, Seller shall
discontinue its insurance coverage maintained in connection with the Assets and
risk of loss thereafter shall be on the Purchaser.

7.8 Notices of Default. Seller and Purchaser shall each promptly give written
notice to the other upon becoming aware of the impending or threatened
occurrence of any event which could reasonably be expected to cause or
constitute a breach of any of their respective representations, warranties,
covenants or agreements contained in this Agreement.

7.9 New Account Numbers and Checks. Purchaser agrees, at its cost and expense,
(1) to assign new account numbers to depositors of Assumed Deposits, as
necessary, (2) to notify such depositors, on or before the Closing Date, in a
form and on a date reasonably and mutually acceptable to Seller and Purchaser,
of Purchaser’s assumption of the Deposit, and (3) to furnish such depositors
with checks on the forms of Purchaser and with instructions to utilize
Purchaser’s checks and to destroy unused check, draft and withdrawal order forms
of Seller. Purchaser shall not provide checks to depositors more than ten
(10) calendar days prior to the Closing Date. If Purchaser so elects, Purchaser
may offer to buy from such depositors their unused Seller check, draft and
withdrawal order forms. In addition, Seller will notify its affected customers
by letter of the pending assignment of Assumed Deposits to Purchaser, which
notice shall be at Seller’s cost and expense and shall be in a form and mailed
at a time reasonably and mutually agreeable to Seller and Purchaser.

7.10 Settlement Operations after Closing. Seller and Purchaser hereby agree
that, except as provided below, for a period of sixty (60) calendar days after
the Closing Date or, only with the prior written consent of Seller, for such
longer period as Purchaser may reasonably determine to be necessary:

(a) Seller will transfer, convey, and assign to Purchaser all deposits received
by Seller after the Closing for credit to any of the Assumed Deposits, and all
payments received by Seller after the Closing for application to or on account
of any of the Assets.

(b) Seller will notify Purchaser of the return to it of any items deposited in,
or cashed at, the Branches prior to the Closing Date and shall expeditiously
forward any such items to Purchaser. If Purchaser cannot recover on such
returned items after making a good faith effort to do so, Seller shall reimburse
Purchaser for such return items upon assignment of such items by Purchaser to
Seller. Purchaser’s good faith effort shall include collection efforts
consistent with Purchaser’s existing collection policies in effect from time to
time but shall not include institution of any legal action with respect to such
recovery.

(c) To the extent permitted by law and the applicable Deposit contracts,
Purchaser will honor all properly payable checks, drafts, withdrawal orders and
similar items drawn on

 

29



--------------------------------------------------------------------------------

Seller’s forms against Assumed Deposits which are presented to Purchaser by
mail, over its counters, or through clearing houses.

(d) Provided that such items have been timely delivered to Purchaser by Seller,
Purchaser shall pay the items referred to in Section 7.10(c). Seller shall make
such checks, drafts and similar items available for pickup by Purchaser at a
location to be mutually agreed by the parties no later than 9:30 a.m. on the
Business Day following the day they were processed by Seller. Purchaser shall
promptly reimburse Seller on a daily basis for the amount of all such checks and
drafts paid by Seller. Seller shall be under no obligation with respect to any
such checks or drafts after their delivery, including late returns, if the items
are made available to Purchaser in the agreed upon manner. Purchaser shall not
return any such checks or drafts to Seller, but shall handle any returns
directly with the depositary bank or other parties in the clearing process.

(e) As of the Closing Date, Purchaser, at its expense, will notify all Automated
Clearing House (“ACH”) originators of the transfers and assumptions made
pursuant to the Agreement; provided, however, that Seller may, at its option,
notify all such originators itself (on behalf of Purchaser). For a period of
ninety (90) calendar days beginning on the Closing Date, Seller will honor all
ACH items related to accounts assumed under this Agreement which are mistakenly
routed or presented to Seller. Seller will make no charge to Purchaser for
honoring such items, and will electronically transmit such ACH data to Purchaser
on a daily basis. If Purchaser cannot receive an electronic transmission, Seller
will make available daily to Purchaser at Seller’s Operations Center receiving
items from the Automated Clearing House tapes containing such ACH data. Any ACH
items presented to Purchaser by Seller which are not posted by the Purchaser
shall be the responsibility of the Purchaser to return through its normal ACH
return process. Items mistakenly routed or presented after the ninety
(90) calendar day period should be returned to the presenting party. Seller and
Purchaser shall make arrangements to provide for the daily settlement with
immediately available funds by Purchaser of any ACH items honored by Seller, and
Seller shall be held harmless and indemnified by Purchaser for acting in
accordance with this arrangement to accept ACH items. Seller agrees to settle
any and all ATM transactions effected on or before the Closing Date, but
processed after the Closing Date, as soon as practicable. Purchaser and Seller
agree to remit the total net balance of such transactions to Seller or
Purchaser, as the case may be, on the same date the transactions are settled. In
instances where a depositor of a Deposit made an assertion of error regarding an
account constituting an Assumed Deposit pursuant to the Electronic Funds
Transfer Act and Federal Reserve Board Regulation E, and Seller, prior to the
Closing, recredited the disputed amount to the relevant account during the
conduct of the error investigation, Purchaser agrees to comply with a written
request from Seller to debit such account in a stated amount and remit such
amount to Seller, to the extent of the balance of funds available in the
accounts.

(f) Seller shall provide Purchaser with a listing of each stop payment order
(but not the orders themselves) in effect as to a Deposit or Designated Loan on
the Closing Date. Purchaser shall honor all stop payment orders relating to the
Deposits or the Designated Loans initiated prior to the Closing and reflected in
the magnetic tape made available by Seller to Purchaser on the Closing Date. In
the event that Purchaser shall make any payment in violation of a stop payment
order initiated prior to the Closing but not reflected in stop payment documents
and the magnetic tape made available by Seller to Purchaser prior to such
payment,

 

30



--------------------------------------------------------------------------------

then Seller shall indemnify, hold harmless and defend Purchaser from and against
all claims, losses and liabilities, including reasonable attorneys’ fees and
expenses, arising out of any such payment. In the event that Purchaser shall
make any payment in violation of a stop payment order initiated prior to the
Closing that is reflected in stop payment documents and the magnetic tape made
available by Seller to Purchaser prior to such payment, then Purchaser shall
indemnify, hold harmless and defend Seller from and against all claims, losses
and liabilities, including reasonable attorneys’ fees and expenses, arising out
of any such payment.

(g) After the Closing Date, Purchaser hereby agrees to accept, assume and
process any and all “charge-back items” received subsequent to the Closing Date
but arising prior thereto against MasterCard and/or Visa merchant and debit card
Deposit accounts, as covered under MasterCard or Visa charge-back regulations.
“Charge-back items” shall include, but not be limited to, disputed items,
purchases over limit, fraudulent use of card, late presentations of sales slips,
unpresented credit on sales returns and other adjustments as specified under the
rules and regulations of MasterCard and/or Visa. If Purchaser cannot recover on
any such charge-back items after making a good faith effort to do so, Seller
shall reimburse Purchaser for such items upon assignment of such items by
Purchaser to Seller. Purchaser’s good faith effort to recover on any such items
shall not require that Purchaser take any legal action against the owner of the
merchant Deposit account or any other person.

(h) All overdrawn Deposit accounts will be assigned to Purchaser at Closing, and
the Overdrafts represented thereby will be included in the Assets purchased by
Purchaser at Closing. Purchaser will use good faith efforts consistent with its
normal collection practices to collect the Overdrafts; Purchaser’s good faith
efforts to collect Overdrafts shall not require, however, that it institute any
legal action against any person. Seller will reimburse Purchaser for any
Overdrafts deemed uncollectible by Purchaser following such good faith
collection efforts and an assignment of the rights to pursue such Overdrafts to
Seller. Seller agrees that, following the date of this Agreement, Seller will
not alter or change any business practice at the Branches related to overdrawn
Deposit accounts.

(i) Purchaser and Seller agree that all amounts required to be remitted by
either such party to the other party hereto pursuant to this Section shall be
settled on a daily basis. Any amounts to be paid by Seller to Purchaser shall be
netted daily against any amounts to be paid by Purchaser to Seller, such that
only one amount, representing the net amount due, shall be transferred on a
daily basis by the party with the higher amount of remittances for such day in
immediately available funds. Seller shall provide Purchaser with a daily net
settlement figure for all such transactions from the immediately preceding
Business Day by 12:00 noon Eastern Time on each Business Day and the party
obligated to remit any funds thereunder shall do so in immediately available
funds by wire transfer by 2:00 p.m. Eastern Time on such day or by any other
method of payment agreed upon by the parties; any such settlement shall be
provisional pending receipt or review by the parties of the physical items
relating to such settlement, with the daily settlement after such receipt and
review to reflect any adjustments resulting from a parties receipt and
examination of the physical items.

7.11 Covenant of Seller Not to Solicit. Seller hereby agrees that for a period
of twenty four (24) months from the Closing Date, Seller shall not:

 

31



--------------------------------------------------------------------------------

(a) specifically target and solicit customers of the Branches whose Deposits or
Designated Loans are being assumed or purchased by Purchaser; provided, however,
that nothing in this Section 7.11 shall (i) restrict general mass mailings,
telemarketing calls, statement stuffers, advertisements or other similar
communications whether in print, on radio, television, the Internet, or by other
means that are directed to the general public or to a group of customers who may
include customers of the Branches, provided that such group is defined by
criteria other than primarily as customers of the Branches, (ii) otherwise
prevent Seller from taking such actions as may be required to comply with
applicable federal or state laws, rules or regulations or from servicing or
communicating with the then-current customers of Seller, including customers of
Seller with whom Seller maintains account relationships either centrally or at
branches other than the Branches; or

(b) make a loan, offer a line of credit or otherwise extend credit to any
person, trust or entity that is a borrower under, or guarantor of, any
Designated Loan for the purpose of paying off, refinancing or otherwise
re-structuring such Designated Loan, including without limitation, if such
Designated Loan reaches maturity within such 24-month period.

7.12 Real Property Matters.

(a) Seller agrees to deliver to Purchaser, as soon as reasonably possible after
the execution of this Agreement but no later than ten (10) Business Days from
the date of this Agreement, copies of all (i) title information in possession of
Seller, including, but not limited to, title insurance policies, attorneys’
opinions on title, surveys, covenants, deeds, notes and mortgages and easements
relating to the Real Property, and (ii) reports, surveys, notices,
correspondence or other information known to Seller that relate to the
environmental condition of the Real Property or violations of laws or
regulations relating to the environment. Such delivery shall constitute no
warranty by Seller as to the accuracy or completeness thereof or that Purchaser
is entitled to rely thereon.

(b) At its option and expense, Purchaser may cause to be conducted, within
forty-five (45) calendar days after the date of this Agreement (the “Study
Period”), (i) a title examination, physical survey, zoning compliance review,
and structural inspection of the Owned Real Property and Improvements thereon
and, with the consent of the applicable lessors, the Leased Real Property (the
“Property Examination”) and (ii) site inspections, regulatory analyses and Phase
I environmental assessments of the Owned Real Property, and, with the consent of
the applicable lessors, the Leased Real Property, together with such other
studies and analyses as Purchaser shall deem necessary or desirable (the
“Environmental Survey”); provided, however, that without the prior written
consent of Seller and, with respect to the Leased Real Property, the lessors
thereof, Purchaser shall not conduct any soil, surface water or ground water
sampling (“Intrusive Testing”).

(c) If in the course of the Property Examination or Environmental Survey
Purchaser discovers a “Material Defect” (as defined in Subsection (d) below)
with respect to the Real Property, Purchaser will give prompt written notice
thereof to Seller (but in any event prior to 5:00 p.m. on the last day of the
Study Period) describing the facts or conditions constituting the Material
Defect and the measures which Purchaser reasonably believes are necessary to
correct such Material Defect. If Purchaser provides Seller with written notice
of a Material Defect

 

32



--------------------------------------------------------------------------------

within the Study Period, then Seller and Purchaser shall promptly discuss and
seek to reach agreement as to an acceptable cure or other resolution of the
asserted Material Defect. Seller shall respond to Purchaser’s notice before 5:00
p.m. on the tenth (10th) Business Day after its receipt, advising Purchaser
whether Seller elects to cure the Material Defect. If Seller elects to cure,
then Seller shall proceed with such cure and shall complete such cure within
thirty (30) calendar days thereafter or within such additional period as shall
be agreed upon by Seller and Purchaser provided that completion of the cure
shall be a condition to Purchaser’s obligation to close.

If Seller elects not to cure or is not able to cure any Material Defect with
respect to Owned Real Property and the Purchaser and Seller are otherwise unable
to agree on how the Material Defect will be addressed in order to effect Closing
on the Owned Real Property, or if Seller does not consent to any Intrusive
Testing reasonably proposed by Purchaser with respect to the Owned Real
Property, then Purchaser shall have the option exercisable upon written notice
to Seller delivered at least ten (10) Business Days prior to Closing to
(i) waive the Material Defect; or (ii) purchase the Assets (other than such
Owned Real Property) and assume the Deposits associated with the affected Branch
but, lease such Owned Real Property “as is” without any representation or
warranty or liability for existing environmental damage, maintenance, Taxes or
insurance for a period of up to twelve (12) months, on a month-by-month basis,
at a reasonable cost and with reasonable terms to be agreed upon by Seller and
Purchaser, in order to allow for relocation of the business of such Branch to
another facility.

If Seller elects not to cure or is not able to cure any Material Defect with
respect to Leased Real Property and the Purchaser and Seller are otherwise
unable to agree on how the Material Defect will be addressed, then Purchaser
shall have the option not to assume the lease for such Leased Real Property or
to purchase the assets and assume the liabilities of the Branch in question.

(d) For purposes of this Agreement a “Material Defect” with regard to the
Property Examination shall include:

(i) the existence of any lien (other than the lien of real property Taxes not
yet due and payable), encumbrance, easement, covenant, or other restriction,
title imperfection or title irregularity, or the existence of any facts or
condition that constitutes a breach of Seller’s representations and warranties
contained in Section 5.4 and 5.6 above, in any such case that Purchaser
reasonably believes will materially affect its use of the Real Property for the
purpose of the operation of a branch bank or materially affects the value or
marketability of the Real Property;

(ii) the encroachment by an improvement on the Real Property onto other property
or onto any easement, a violation of any setback requirement, the encroachment
of an improvement on any other property onto the Real Property, or the existence
of a zoning restriction that does not permit use of the Real Property as a
branch banking facility without grandfathering or variance and without site plan
review or the construction of any additional improvements; or

 

33



--------------------------------------------------------------------------------

(iii) the existence of any structural defect or state of disrepair in the
improvements on the Real Property (including any equipment, fixtures or other
components related thereto) that Purchaser reasonably believes would cost at
least $10,000 with respect to any one Branch or $50,000 in the aggregate for all
of the Branches to repair or correct.

For purposes of this Section 7.12, a “Material Defect” with regard to the
Environmental Survey shall include the existence of facts or circumstances
relating to a Branch demonstrating that any action, including the discharge,
disposal, release, or emission by any person of any “Hazardous Material” (as
defined below) detected in, on, or under the Real Property in a concentration
that violates any applicable Environmental Law (as defined below), has been
taken or not taken, or a condition or event likely has occurred or exists, with
respect to the Real Property which constitutes or would constitute a violation
of any Environmental Law, as to which Purchaser reasonably believes, based on
the advice of legal counsel or other consultants, that Purchaser could become
responsible or liable for assessment, removal, remediation, monetary damages, or
civil, criminal or administrative penalties or other corrective action and in
connection with which the amount of expense or liability which it could incur or
for which it could become responsible or liable following consummation of the
transactions contemplated by this Agreement at any time or over a period of time
could equal or exceed $10,000 with respect to any one Branch or $50,000 in the
aggregate for all of the Branches.

(e) For purposes of this Agreement, “Environmental Laws” shall include all
federal, state, and local statutes, regulations, ordinances, orders, decrees,
and similar provisions having the force or effect of law relating to or imposing
liability, responsibility, or standards of conduct applicable to environmental,
health, or safety conditions and/or releases of Hazardous Materials affecting
the Real Property, including, without limitation, the Comprehensive
Environmental Response, Compensation and Liability Act; the Superfund Amendment
and Reauthorization Act; the Federal Insecticide, Fungicide and Rodenticide Act;
the Hazardous Materials Transportation Act; the Resource Conservation and
Recovery Act; the Clean Water Act; the Clean Air Act; the Toxic Substances
Control Act; the Oil Pollution Act; the Coastal Zone Management Act; any
“Superfund” or “Superlien” law; the North Carolina Oil Pollution and Hazardous
Substances Control Act; the North Carolina Solid Waste Management Act; and the
North Carolina Water and Air Resources Act; including any amendments thereto
from time to time; all contractual agreements and all common law concerning
public health and safety, worker health and safety, and pollution or protection
of the environment, including, without limitation, all standards of conduct and
bases of obligations relating to the presence, use, production, generation,
handling, transportation, treatment, storage, disposal, distribution, labeling,
reporting, testing, processing, discharge, release, threatened release, control
or clean-up of any Hazardous Substances.

(f) For purposes of this Agreement, “Hazardous Material” means any materials,
substances, wastes, chemical substances, or mixtures presently listed, defined,
designated, or classified as hazardous, toxic, or dangerous, or otherwise
regulated, under any Environmental Law, whether by type or quantity, including,
but not limited to, any pesticides, pollutants, contaminants, toxic chemicals,
oil or other petroleum products or byproducts, asbestos or materials containing
(or presumed to contain) asbestos, polychlorinated biphenyls, urea formaldehyde
foam insulation, lead or lead containing paint, radon, or radioactive material.

 

34



--------------------------------------------------------------------------------

7.13 Defects in Assets. Purchaser will be given the opportunity to conduct such
other investigations and inspections of the other Assets to be transferred,
including but not limited to the Furniture, Fixtures and Equipment, Prepaid
Expenses, Assumed Contracts, and Records, as Purchaser may reasonably deem
appropriate; provided, however, that Purchaser must conduct any such review
within forty-five (45) calendar days from the date of this Agreement or, in the
case of items that become Assets after such review, within a reasonable time
following identification of such Assets and before the Closing. If Purchaser
reasonably determines in good faith that any such Asset is unsuitable for
Purchaser’s use or of materially less value than its Net Book Value, Purchaser
shall have no obligation to accept, assume, or pay for such Assets and such
Assets shall be excluded from the Assets, and the Preliminary Closing Statement
or the Final Closing Statement shall be adjusted accordingly.

ARTICLE 8

TAX AND EMPLOYEE MATTERS

8.1 Tax Representations. Seller represents and warrants to Purchaser as follows:

(a) With respect to the Assumed Deposits, Seller is in material compliance with
the law and IRS regulations relative to (i) obtaining from depositors of the
Assumed Deposits executed IRS Forms W-8 and W-9 and (ii) reporting of interest.

(b) There are no liens for Taxes allocated to or imposed on Seller on any of the
Assets and to Seller’s Knowledge there is no basis for the assertion of any such
liens.

(c) Seller has paid when due all Taxes in respect of the Assets.

(d) No Tax is required to be withheld by Purchaser from the Purchase Price or
Settlement Payment as a result of the transfers contemplated by this Agreement
pursuant to the Code or any other provision of federal, state or local Tax law.

8.2 Allocation Between Pre and Post Closing Periods. Whenever it is necessary
under this Agreement to allocate Taxes (including a liability for Taxes or
prepaid Tax) between periods prior to and after the Closing Date (or determine
the amount of prepaid Taxes) such Taxes shall be apportioned by assuming that
the Branches had a Taxable year or period which ended at the close of the
Closing Date, except that any property Taxes or exemptions, allowances or
deductions that are calculated on an annual basis shall be apportioned based on
time. Appropriate payments shall be made between the Purchaser and the Seller
whenever necessary to effectuate the proper allocation of any Tax liability or
prepaid Tax under this Agreement.

8.3 Transfer Taxes. Notwithstanding anything herein to the contrary, all excise,
sales, use, transfer, documentary, stamp or similar Taxes that are payable or
that arise as a result of the consummation of the transactions contemplated by
this Agreement will be borne by Seller and any recording or filing fees with
respect thereto will be borne by the Purchaser.

8.4 Assistance and Cooperation. After the Closing Date, each of Seller and
Purchaser shall:

 

35



--------------------------------------------------------------------------------

(a) Assist the other party in preparing any Tax Returns which such other party
is responsible for preparing and filing in accordance with this Article 8;

(b) Cooperate fully in preparing for any audits of, or disputes with Taxing
authorities regarding, any Tax Returns with respect to the Assets or income
therefrom, the Liabilities or payments in respect thereof, or the operation of
the Branches;

(c) Make available to the other and to any Taxing authority as reasonably
requested all relevant information, records, and documents relating to Taxes
with respect to the Assets or income therefrom, the Liabilities or payments in
respect thereof, or the operation of the Branches;

(d) Provide timely notice to the other in writing of any pending or proposed Tax
audits (with copies of all relevant correspondence received from any Taxing
authority in connection with any Tax audit or information request) or
assessments with respect to the Assets or the income therefrom, the Liabilities
or payments in respect thereof, or the operation of the Branches for Taxable
periods for which the other may have a liability under this Article 8;

(e) Furnish the other with copies of all relevant correspondence received from
any Taxing authority in connection with any Tax audit or information request
with respect to any Taxable period referred to in subsection (d) above; and

(f) The party requesting assistance or cooperation shall bear the other party’s
out-of-pocket expenses in complying with such request to the extent that those
expenses are attributable to fees and other costs of unaffiliated third-party
service providers; provided, that such other party shall obtain a quotation from
any such third-party service providers prior to engagement and obtain approval
thereof from the party requesting assistance.

8.5 Notices, Etc. Without limiting the provisions of Section 8.4, the
notification and contest provisions of Section 11.1 shall apply to claims for
indemnification under Sections 8.1 through 8.3; provided, however, that notice
of claim for indemnification pursuant to Sections 8.1 through 8.3 shall be given
prior to the expiration of the applicable statute of limitations (as extended)
for the assertion of the claims for Taxes by the relevant Tax authority. The
representations of Section 8.1 shall similarly survive until the expiration of
the relevant limitations period for the assertion of claims by the relevant Tax
authority.

8.6 Employees and Employee Benefits.

(a) Purchaser shall offer employment, within a reasonable commuting distance
from the Branch to which each Applicable Employee is assigned, in positions
requiring comparable skills and abilities (with no reduction in base salary or
weekly or hourly rate of pay) to all Applicable Employees (as defined below).
Such offer shall be effective on the Closing Date in the case of an Applicable
Employee actively employed at the Closing, or upon the return of any such
Applicable Employee to active employment in the case of any other Applicable
Employee. For purposes of this Agreement, “Applicable Employees” means (i) all
active Employees on the Closing Date, including Employees on temporary leave for
purposes of jury or annual two-week national service/military duty, Employees on
vacation and Employees on a regularly scheduled day off from work, and
(ii) Employees who on the Closing Date are on maternity or paternity

 

36



--------------------------------------------------------------------------------

leave, educational leave, military leave with veteran’s reemployment rights
under federal law, leave under the Family Medical Leave Act of 1993, approved
personal leave, short-term disability leave or medical leave, provided, however,
that no such Employee shall be guaranteed reinstatement to active employment if
he is incapable of working in accordance with the policies, practices and
procedures of the Purchaser or if his return to employment is contrary to the
terms of his leave; and further provided, however that Purchaser shall not be
required to offer employment to any Applicable Employee whose employment would
not be permitted under applicable law and regulation. Each Applicable Employee
who accepts Purchaser’s offer of employment shall be a “Transferred Employee”
for purposes of this Agreement effective upon the later of the Closing Date or
the return of such Applicable Employee to active employment. A Transferred
Employee’s employment with Purchaser shall be on an “at-will” basis, and nothing
in this Agreement shall be deemed to constitute an employment agreement with any
such person or to obligate Purchaser to employ any such person for any specific
period of time or in any specific position or to restrict Purchaser’s right to
terminate the employment of any such person at any time and for any reason
satisfactory to it.

(b) With respect to each Applicable Employee who declines Purchaser’s offer of
employment, Seller shall be responsible for all severance costs associated with
terminating the employment of such employee in accordance with the Seller’s
severance policies and practices. Purchaser will provide to any Transferred
Employee whom it terminates without cause at any time within twelve (12) months
following the Closing Date, severance pay in an amount equal to not less than
three (3) months’ salary based on such Transferred Employee’s salary level as of
the date of termination. Purchaser’s determination of the presence or absence of
cause under this Section 8.6(b) shall be conclusive absent bad faith, and its
calculations of severance pay shall be conclusive absent manifest error.

(c) Subject to Section 8.4(f), on and after the Closing Date and for purposes of
eligibility, vesting, vacation entitlement and severance benefits under any
“employee benefit plan,” as defined in Section 3(3) of ERISA, and any other
employee benefit arrangement or payroll practice, including, without limitation,
any bonus plan, equity or equity-based compensation, or deferred compensation
arrangement, stock purchase, severance pay, sick leave, vacation pay, paid time
off salary continuation for disability, hospitalization, medical insurance, life
insurance, scholarship program, any “employee pension plan”, as defined in
Section 3(2) of ERISA, each Transferred Employee shall receive full credit from
Purchaser for all prior service properly credited under a comparable plan or
arrangement of Seller. Purchaser shall not be required to credit any Transferred
Employee with prior service for purposes of benefit accrual or contributions
under any pension plan, profit sharing plan, savings plan, or other deferred
compensation plan. The written report referred to in Section 8.6(g) below shall
list such service of each Transferred Employee and may be conclusively relied
upon by Purchaser in crediting service in accordance with this Section.

(d) Each Transferred Employee shall cease to be covered by the employee welfare
benefit plans, including plans, programs, policies and arrangements which
provide medical and dental coverage, life and accident insurance, disability
coverage, and vacation and severance pay (collectively, “Welfare Plans”) of
Seller and all other benefit and compensation plans of Seller on the date the
Transferred Employee becomes a Transferred Employee, or on such later date
specified under the terms of an applicable Welfare Plan or other plan of Seller.
Seller shall retain

 

37



--------------------------------------------------------------------------------

responsibility for all claims under Welfare Plans incurred by Applicable
Employees prior to the date they become Transferred Employees. Purchaser shall
assume responsibility for all claims under Welfare Plans incurred by Transferred
Employees on or after the Closing Date; provided that Seller shall retain any
obligation for payment of long or short-term disability arising from
disabilities of Applicable Employees that occurred prior to the Closing Date.
Purchaser shall be responsible for payment of long and short-term disability
claims that arise from disabilities of Applicable Employees that occur on or
after the date they become Transferred Employees. For purposes of this
paragraph, a claim shall be deemed to have been incurred when the medical or
other service giving rise to the claim is performed, except that disability
claims shall be deemed to have been incurred on the date the applicable Employee
becomes disabled.

(e) Purchaser agrees to (i) provide coverage for Transferred Employees and their
beneficiaries under any medical, dental and health plans available to similarly
situated employees of Purchaser as of the later of the Closing Date or the date
an Applicable Employee becomes a Transferred Employee, (ii) waive any waiting
periods and preexisting condition limitations or exclusions (except to the
extent the waiting period or exclusion would have been applicable under Seller’s
health insurance plan) under such plans, and (iii) cause such plans to honor any
expenses incurred by the Transferred Employees and their beneficiaries under
similar plans of the Seller during the portion of the calendar year in which the
Closing Date occurs for purposes of satisfying applicable deductible,
co-insurance and maximum out-of-pocket expenses. Transferred Employees shall be
permitted to participate in Purchaser’s 401(k) plans immediately following the
Closing Date; provided, however, that any Transferred Employee with less than
one year of service with Seller as of the Closing Date shall be permitted to
participate in such 401(k) plans only at such time as the total combined
contiguous amount of service by such Transferred Employee with Seller and
Purchaser exceeds one year.

(f) Seller shall not pay out to Transferred Employees vacation pay benefits
earned but not yet used as of the Closing Date. Purchaser shall provide
Transferred Employees with credit under Purchaser’s vacation pay plan for the
earned but not yet used vacation pay benefits accrued since January 1, 2011 and
attributable to each Transferred Employee as set forth on the written report
referred to in Section 8.6(g) provided prior to the Closing by Seller to
Purchaser. Liability for such amounts shall be borne by Purchaser; Seller shall
have no liability for such vacation pay benefits. Notwithstanding the foregoing
provisions of this Section, Seller shall pay out to the Transferred Employees,
and Purchaser shall not have liability for, any vacation pay benefits earned
prior to January 1, 2011.

(g) Set forth on Schedule 8.6(g) is a report listing each employee employed at
the Branches as of the date hereof, including for each employee, such employee’s
name, position, exempt or nonexempt status, date of hire and total years of
service, present salary, date of last salary increase, employment status
(permanent or temporary, full-time or part-time, active or leave recipient and
type of leave) and other information required by Sections 8.6(c) and 8.6(f)
above. At least ten (10) Business Days (but not more than twenty (20) Business
Days) prior to Closing, Seller shall deliver to Purchaser an updated report to
Purchaser. Seller represents and warrants to Purchaser that the report and all
information delivered in connection with this Section 8.6(g) will be complete
and accurate in all material respects. Between the date hereof and the Closing
Date, Seller shall not terminate the employment of, transfer or otherwise
relocate any employee that is required to be included on Schedule 8.6(g) to any
other branch or other

 

38



--------------------------------------------------------------------------------

business location of Seller without Purchaser’s prior written consent, which
shall not be unreasonably withheld.

ARTICLE 9

CONDITIONS TO CLOSING

9.1 Conditions to Obligations of Purchaser. Unless waived in writing by
Purchaser, the obligation of Purchaser to consummate the transactions
contemplated by this Agreement to be consummated at the Closing is conditioned
upon fulfillment, at or before the Closing, of each of the following conditions:

(a) All consents, approvals and authorizations required to be obtained prior to
the Closing from governmental and regulatory authorities in connection with the
performance and consummation of the transactions contemplated hereby, including
the Regulatory Approvals, shall have been made or obtained, and shall remain in
full force and effect, all waiting periods applicable to the consummation of the
transactions contemplated hereby shall have expired or been terminated and all
required regulatory filings shall have been made.

(b) No court or governmental or regulatory authority of competent jurisdiction
shall have enacted, issued, promulgated, enforced or entered any statute, rule,
regulation, judgment, decree, injunction or other order (whether temporary,
preliminary or permanent) which is in effect and which would result in a
Material Adverse Effect, and no proceeding seeking the enactment of such a
judgment, decree, injunction or other order shall have been announced or
commenced.

(c) Each of the representations and warranties of Seller contained in this
Agreement shall be true in all respects when made and, as of the Closing Date,
if specifically qualified by materiality, shall be true and correct in all
respects and, if not so qualified, shall be true and correct in all material
respects, with the same effect as though such representations and warranties had
been made on and as of the Closing Date (except that representations and
warranties that are made as of a specific date need be true in all respects only
on and as of such date); each of the covenants and agreements of Seller to be
performed on or prior to the Closing Date shall have been duly performed in all
material respects.

(d) Purchaser shall have received each of the following documents:

(i) Resolutions of the Board of Directors of Waccamaw Bank, certified by its
Secretary or Assistant Secretary, authorizing the signing and delivery of this
Agreement and all related documents and the consummation of the transactions
contemplated hereby and thereby;

(ii) A certificate from the Secretary or Assistant Secretary of Waccamaw Bank as
to the incumbency and signatures of officers;

(iii) A certificate signed by a duly authorized officer of Waccamaw Bank stating
that the conditions set forth in Sections 9.1(a), (b) and (c) have been
satisfied;

 

39



--------------------------------------------------------------------------------

(iv) Resolutions of the Board of Directors of Parent, certified by its Secretary
or Assistant Secretary, authorizing the signing and delivery of this Agreement
and all related documents and the consummation of the transactions contemplated
hereby and thereby;

(v) A certificate from the Secretary or Assistant Secretary of Parent as to the
incumbency and signatures of officers;

(vi) A certificate signed by a duly authorized officer of Parent stating that
the conditions set forth in Sections 9.1(a), (b) and (c) have been satisfied;

(vii) A Bill of Sale and Instrument of Assignment and Assumption, signed by the
Seller, substantially in the form of Exhibit A hereto;

(viii) A special warranty deed with appropriate documentary stamps affixed
conveying each piece of Owned Real Property to the Purchaser subject to all
matters of record in the public registries of the counties in which each of the
Owned Real Property is located, together with such other instruments and
documents as may be reasonably required by Purchaser’s title insurance company
in order to meet its requirements to issue a commercial title insurance policy
with respect to the Owned Real Property, and the Seller shall have filed or
recorded (or provided to Purchaser for filing and recording) any and all
documents necessary to duly vest an equitable title in the Owned Real Property
in Purchaser;

(ix) An Assignment and Assumption of Leases in the form attached hereto as
Exhibit 9.1(d)(ix) - A transferring the leasehold interest in the Leased Real
Property to Purchaser, together with such instruments and documents as may be
reasonably required for the issuance of appropriate leasehold title insurance
with respect to the Assumed Leases, and Seller shall have filed or recorded (or
provided to Purchaser for filing and recording) any and all documents necessary
to vest such leasehold interest in Purchaser, including Landlord’s Consent to
the Assignment in the form attached hereto as Exhibit 9.1(d)(ix) - B and
Landlord’s Estoppel Certificate in the form attached hereto as Exhibit
9.1(d)(ix) - C.

(x) Such other bills of sale, assignments of management, maintenance, service or
servicing contracts, security deposits under leases, guaranties, warranties,
utilities security deposits, and such other instruments and documents as
Purchaser may reasonably require as necessary for transferring, assigning and
conveying to Purchaser good, marketable and insurable title to the Assets free
and clear of any Encumbrances, and permitting assumption of Liabilities by
Purchaser;

(xi) The Delivery Records;

(xii) An original, fully executed counterpart of each written Assumed Contract
in effect on the Closing Date and, subject to Section 7.4, such consents as
shall be required pursuant to the terms of any Assumed Contracts in connection
with the assignments of such Assumed Contracts to Purchaser;

 

40



--------------------------------------------------------------------------------

(xiii) A complete set of keys of the Branches, including but not limited to keys
for all vaults and ATMs, appropriately tagged for identification and any vault
manuals or specifications with respect to vaults and automated teller machines,
if any;

(xiv) The Preliminary Closing Statement and the required Settlement Payment, if
any;

(xv) Seller’s resignation as trustee or custodian, as applicable, with respect
to each IRA included in the Assumed Deposits, and designation of the Purchaser
as successor trustee or custodian with respect thereto, subject to Section 2.6;

(xvi) All documentation required to exempt Seller from the withholding
requirement of Section 1445 of the Code, consisting of an affidavit from Seller
to Purchaser that Seller is not a foreign person and providing Seller’s U.S.
Taxpayer identification number;

(xvii) An assignment in recordable form reflecting the transfer and assignment
to Purchaser of deeds of trust, mortgages, assignments of rents and profits and
other real property related Designated Loan Documents of record in the real
property records in applicable public registries (e.g. real property records in
the offices of Registers of Deeds in North Carolina);

(xviii) An amendment to that certain Out Parcel Lease, dated July 13, 2006,
between Seller and Gator Coastal Shopping Centre, LLC that effects a six-month
extension to the term of the existing lease, with all other terms of such
existing lease remaining in full force and effect; and

(xix) Evidence satisfactory, in the judgment of the Purchaser, that the
provisions set forth in Section 2.10 cannot be nullified or materially changed
by Seller or any third party during the Put Period.

(e) The following events or conditions shall be absent or shall not have
occurred:

(i) Subject to Sections 5.14 and 7.1(b) above, there shall not have occurred any
change in the business of the Branches that would be reasonably likely to result
in a Material Adverse Effect, and no circumstances shall exist which, with the
passage of time or otherwise, likely will result in any such Material Adverse
Effect;

(ii) There shall not have been any significant damage to or destruction of the
improvements located on the Real Property which (1) is not covered by property
insurance (or a payment from Seller) in an amount necessary to fully repair such
damage or destruction or replace the property destroyed with property of like
kind and quality and the proceeds of which have been either used for such repair
or replacement or assigned to Purchaser or (2) would materially interfere with
its use as a bank branch; and

(iii) In the event that Seller has agreed to cure a Material Defect as provided
in Section 7.12 above, such Material Defect shall have been corrected in the
manner agreed upon by Purchaser and Seller.

 

41



--------------------------------------------------------------------------------

(f) The form and substance of all legal matters described in this Agreement or
related to the transactions contemplated by this Agreement shall be reasonably
acceptable to Purchaser’s legal counsel.

9.2 Conditions to Obligations of Seller. Unless waived in writing by Seller, the
obligation of Seller to consummate the transactions contemplated by this
Agreement to be consummated at the Closing, is conditioned upon fulfillment, at
or before the Closing, of each of the following conditions:

(a) All consents, approvals, permits and authorizations required to be obtained
prior to the Closing from governmental and regulatory authorities in connection
with the performance and consummation of the transactions contemplated hereby,
including the Regulatory Approvals, shall have been made or obtained and shall
remain in full force and effect; and all waiting periods applicable to the
consummation of the transactions contemplated hereby shall have expired or been
terminated and all required regulatory filings shall have been made.

(b) No court or governmental or regulatory authority of competent jurisdiction
shall have enacted, issued, promulgated, enforced or entered any statute, rule,
regulation, judgment, decree, injunction or other order (whether temporary,
preliminary or permanent) which is in effect and would result in a Material
Adverse Effect, and no proceeding seeking the enactment of such a judgment,
decree, injunction or other order that would have a Material Adverse Effect
shall have been announced or commenced.

(c) Each of the representations and warranties of Purchaser contained in this
Agreement shall be true in all material respects when made and as of the Closing
Date, with the same effect as though such representations and warranties had
been made on and as of the Closing Date (except that representations and
warranties that are made as of a specific date need be true in all material
respects only on and as of such date); each of the covenants and agreements of
Purchaser to be performed on or prior to the Closing Date shall have been duly
performed in all material respects.

(d) Seller shall have received each of the following documents, which shall be
delivered in a manner agreed to between Purchaser and Seller and shall be in
form and substance reasonably satisfactory to Seller:

(i) Resolutions of Purchaser’s Board of Directors or an authorized committee
thereof, certified by its Secretary or Assistant Secretary, authorizing the
signing and delivery of this Agreement and all related documents and the
consummation of the transactions contemplated hereby and thereby;

(ii) A certificate of the Secretary or Assistant Secretary of Purchaser as to
the incumbency and signatures of officers;

(iii) A certificate signed by a duly authorized officer of Purchaser stating
that the conditions set forth in Sections 9.2(a), (b) and (c) have been
fulfilled;

(iv) A Bill of Sale and Instrument of Assignment and Assumption, signed by the
Purchaser, substantially in the form of Exhibit A hereto;

 

42



--------------------------------------------------------------------------------

(v) Purchaser’s acceptance of its appointment as successor trustee or custodian,
as applicable, of the IRA accounts included in the Assumed Deposits and
assumption of the fiduciary obligations of the trustee or custodian with respect
thereto, subject to Section 2.6; and

(vi) the Assignment and Assumption of Lease for each of the Assumed Leases,
signed by Purchaser.

(e) Manner of Closing. The form and substance of all legal matters described in
this Agreement or related to the transactions contemplated by this Agreement
shall be reasonably acceptable to Seller’s legal counsel.

9.3 Other Documents. The parties agree to execute and deliver such other
documents as the parties determine are reasonably necessary to consummate the
transactions contemplated by this Agreement.

ARTICLE 10

TERMINATION

10.1 Termination. This Agreement may be terminated at any time prior to the
Closing Date:

(a) By the mutual written consent of Purchaser and Seller;

(b) By Seller or Purchaser, in the event of a material breach by the other of
any representation, warranty or agreement contained herein which is not cured or
cannot be cured within thirty (30) calendar days after written notice of such
termination has been delivered to the breaching party; provided, however, that
termination pursuant to this Section 10.1(b) shall not relieve the breaching
party of liability for such breach or otherwise;

(c) Notwithstanding any other provision of this Agreement, by Seller or
Purchaser, in the event that the Closing has not occurred by June 30, 2012,
unless the failure to so consummate by such time is due to a breach of this
Agreement by the party seeking to terminate; or

(d) By Seller or Purchaser at any time after the denial or revocation of any
Regulatory Approval, unless such denial or revocation was caused by the failure
of the party seeking to terminate to act in a timely manner with respect to such
Regulatory Approval or such party’s gross negligence or willful misconduct or by
the breach of this Agreement.

For any of the reasons described above, Purchaser shall have the right, in its
sole discretion, to terminate this Agreement as to any one or more of the
Branches, but to proceed with the purchase of one or more of the other Branches.

10.2 Effect of Termination. In the event of termination of this Agreement and
abandonment of the transactions contemplated hereby pursuant to Section 10.1, no
party hereto (or any of its directors, officers, employees, agents or
Affiliates) shall have any liability or

 

43



--------------------------------------------------------------------------------

further obligation to any other party, except as provided in Section 7.2(b) and
except that nothing herein will relieve any party from liability for any breach
of this Agreement.

ARTICLE 11

INDEMNIFICATION

11.1 Indemnification.

(a) Subject to Section 11.1(c) below, Seller shall indemnify and hold harmless
Purchaser and any person directly or indirectly controlling Purchaser from and
against any and all Losses which Purchaser may suffer, incur or sustain arising
out of or attributable to (i) any breach of any representation or warranty made
by Seller pursuant to this Agreement, (ii) any breach of any agreement to be
performed by Seller pursuant to this Agreement, (iii) any third party claim,
penalty asserted, legal action or administrative proceeding based upon any
action taken or omitted to be taken by Seller prior to the Closing or resulting
from any transaction or event occurring prior to the Closing, relating in any
such case to the Branches, the Assets, the Assumed Deposits or the Assumed
Contracts, or (iv) any liabilities, obligations or duties of Seller that are not
Liabilities but are related to the Branches, the Assets, the Assumed Deposits or
the Assumed Contracts or the Assumed Leases.

(b) Subject to Section 11.1(d) below, Purchaser shall indemnify and hold
harmless Seller and any person directly or indirectly controlling Seller from
and against any and all Losses which Seller may suffer, incur or sustain arising
out of or attributable to (i) any breach of any representation or warranty made
by Purchaser pursuant to this Agreement, (ii) any breach of any agreement to be
performed by Purchaser pursuant to this Agreement, (iii) any third party claim,
penalty asserted, legal action or administrative proceeding based upon any
action taken or omitted to be taken by Purchaser or resulting from any
transaction or event occurring after the Closing, relating in any such case to
the operation of the Branches, the Assets, the Assumed Deposits or the Assumed
Contracts or (iv) any of the Liabilities assumed by Purchaser at the Closing.

(c) Seller shall not have any liability whatsoever under Section 11.1(a)(i) and
(ii) for any Loss until the aggregate of all Losses for which Seller would be
liable under Section 11.1(a)(i) and (ii) (excluding for this purpose each and
every individual Loss that is less than $100) exceeds on a cumulative basis an
amount equal to $10,000, and then only to the extent of any such excess. The
maximum liability of Seller under Section 11.1(a)(i) and (ii) shall be 10% of
the Purchase Price.

(d) Purchaser shall not have any liability whatsoever under Section 11.1(b)(i)
and (ii) for any Loss until the aggregate of all Losses for which Purchaser
would be liable under Section 11.1(b)(i) and (ii) (excluding for this purpose
each and every individual Loss that is less than $100) exceeds on a cumulative
basis an amount equal to $10,000, and then only to the extent of any such
excess. The maximum liability of Purchaser under Section 11.1(b)(i) and
(ii) shall be 10% of the Purchase Price.

(e) To exercise its indemnification rights under this Section 11.1 as the result
of an assertion against it of any claim or potential liability for which
indemnification is provided, the

 

44



--------------------------------------------------------------------------------

indemnified party shall promptly notify the indemnifying party of the assertion
of such claim, discovery of any such potential liability or the commencement of
any action or proceeding in respect of which indemnity may be sought hereunder;
provided that notice of an original claim for indemnification under
Section 11.1(a)(i) and (ii) or Section 11.1(b)(i) and (ii) must be given prior
to the expiration of twenty-four (24) months from the Closing Date, after which
time the right to such indemnification will expire; provided further that notice
of an original claim for indemnification under Section 11.1(a)(iii) and (iv) or
Section 11.1(b)(iii) and (iv) must be given prior to the expiration of
twenty-four (24) from the Closing Date, after which time the right to such
indemnification will expire; provided further, that, with respect to claims
arising from a breach of representation or warranty made in Article 8, the
provisions of Section 8.5 regarding the time by which notice must be given shall
govern. Notwithstanding the foregoing, notice of any claim for indemnification
arising out of a third-party lawsuit or other similar legal action shall be made
within ten (10) Business Days after the indemnified party receives the summons
and complaint or similar documents in connection therewith, provided, however,
that a party’s failure to timely give such notice shall not affect its right to
indemnification in connection therewith except to the extent the indemnifying
party is prejudiced as a result of such failure to timely give such notice. The
indemnified party shall advise the indemnifying party of all facts relating to
such assertion within the knowledge of the indemnified party, and shall afford
the indemnifying party the opportunity, at the indemnifying party’s sole cost
and expense, to defend against such claims for liability. In any such action or
proceeding, the indemnified party shall have the right to retain its own
counsel, but the fees and expenses of such counsel shall be at its own expense
unless the indemnifying party and the indemnified party mutually agree to the
retention of such counsel.

(f) The indemnified party shall have the right to settle or compromise any claim
or liability subject to indemnification under this Section 11.1, and to be
indemnified from and against all Losses resulting therefrom, unless the
indemnifying party, within sixty (60) calendar days after receiving written
notice of the claim or liability in accordance with Section 11.1(e) above,
notifies the indemnified party that it intends to defend against such claim or
liability and undertakes such defense, or, if required in a shorter time than
sixty (60) calendar days, the indemnifying party makes the requisite response to
such claim or liability asserted.

(g) An indemnified party shall, subject to its reasonable business needs, use
reasonable efforts to minimize the amount of any Losses for which
indemnification is sought from the indemnifying party hereunder.

(h) Notwithstanding any other provision of this Agreement: The indemnified party
shall have the right to participate in such defense at its own expense. If the
indemnified party reasonably determines in its judgment that the counsel
selected by the indemnifying party is not capable of properly defending the
third party claim or would have a conflict of interest in doing so, then the
indemnified party may employ separate counsel to represent or defend it in any
such third party claim and the indemnifying party shall pay the reasonable fees
and disbursements of such separate counsel. The indemnifying party shall consult
with the indemnified party at reasonable intervals, upon the indemnified party’s
reasonable request for such consultation, with respect to such third party
claims. The indemnifying party shall have no right in connection with any such
defense or the resolution of any such third party claim to impose any cost,
restriction, limitation or condition of any kind that compromises the
indemnified party hereunder.

 

45



--------------------------------------------------------------------------------

(i) Except for claims based on fraud, the indemnification provisions of this
Article 11 shall be the sole and exclusive monetary remedies of Seller and
Purchaser with respect to any matters for which indemnification is provided in
this Article 11 and shall preclude any indemnified party from seeking any other
monetary remedy from the other party hereto in respect of any such matters;
provided, however, that if a claim arises that would enable Purchaser to
exercise the Put Option pursuant to Section 2.10, the exercise of the Put Option
shall not preclude Purchaser’s recovery of Losses in connection with such claim,
to the extent any Losses incurred in connection with such claim exceed any
amounts received pursuant to the Put Option.

ARTICLE 12

MISCELLANEOUS

12.1 Survival. The parties’ respective representations and warranties contained
in this Agreement shall survive until expiration of the times prescribed for
claims for indemnification under Article 11, and thereafter neither party may
claim any damage for breach thereof. The covenants contained in this Agreement
shall survive until the end of the time period stated in such covenant, and for
purposes of the following sections, shall survive indefinitely: Sections 2.3,
2.4, 3.2, 4.3 and 7.2(b).

12.2 Assignment. Neither this Agreement nor any of the rights, interests or
obligations of either party hereunder may be assigned by either of the parties
hereto without the prior written consent of the other party.

12.3 No Third Party Beneficiary. This Agreement is not intended to, and shall
not be interpreted to, inure to the benefit of, or create rights in, any person
not expressly a party hereto.

12.4 Binding Effect. This Agreement and all of the provisions hereof shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and permitted assigns. Except as expressly provided in Section 11.1,
the parties hereto intend that nothing in this Agreement, express or implied, is
intended to or shall confer upon any other person, including, without
limitation, any employee or former employee of Seller, any legal or equitable
right, benefit or remedy of any nature whatsoever, including without limitation,
any rights of employment or benefits for any specified period, under or by
reason of this Agreement.

12.5 Public Notice. From and after the date hereof until the Closing Date,
neither Purchaser nor Seller shall directly or indirectly, make, or cause to be
made, any press release for general circulation, public announcement or
disclosure or issue any notice or communication generally to employees with
respect to any of the transactions contemplated hereby without the prior consent
of the other party, which consent shall not be unreasonably withheld or delayed.
Consent shall be deemed granted by the party from which it is sought unless such
party objects within two (2) Business Days after receipt of the proposed press
release or other announcement from the party requesting consent. Seller and
Purchaser shall cooperate reasonably to produce public announcements to be
released simultaneously within five (5) calendar days after the date of this
Agreement. Nothing herein shall limit the right of Parent or Purchaser’s parent,
after the initial press release regarding the transaction, to refer to this
transaction in any document

 

46



--------------------------------------------------------------------------------

required to be filed with the Securities and Exchange Commission or in its
annual report to shareholders. Nothing in this Agreement shall limit the right
of either party to make any disclosure required by law, subject to the
provisions of Section 7.2(c) or (d).

12.6 Notices. All notices, requests, demands, consents and other communications
given or required to be given under this Agreement and under the related
documents shall be in writing and delivered to the applicable party at the
address indicated below:

 

If to Seller:    Waccamaw Bank    110 North J.K. Powell Boulevard    Whiteville,
NC 28472    Geoffrey R. Hopkins    Facsimile No. 910-641-0041 If to Parent:   
Waccamaw Bankshares, Inc.    110 North J.K. Powell Boulevard    Whiteville, NC
28472    Geoffrey R. Hopkins    Facsimile No. 910-641-0041

With copies (which shall not constitute notice) to:

   Gaeta & Eveson, P.A.    700 Spring Forest Road, Suite 335    Raleigh, NC
27609    Todd H. Eveson, Esq.    Facsimile No. 919-518-2146 If to Purchaser:   
First Bank    341 North Main Street    Troy, NC 27371    Attention: Jerry L.
Ocheltree    President and Chief Executive Officer    Facsimile No. 910-576-0662

With copies (which shall not constitute notice) to:

   Robinson, Bradshaw & Hinson, P.A.    101 North Tryon Street, Suite 1900   
Charlotte, NC 28246    Henry H. Ralston, Esq.    Facsimile No. 704-373-3913

or, as to each party at such other address as shall be designated by such party
in a written notice to the other party complying as to delivery with the terms
of this Section. Any notices shall be in writing, including telegraphic or
facsimile communication, and may be sent by registered or certified mail, return
receipt requested, postage prepaid, or by fax, or by overnight delivery service.
Notice shall be effective upon actual receipt thereof.

 

47



--------------------------------------------------------------------------------

12.7 Incorporation. All Exhibits and Schedules attached hereto and to which
reference is made herein are incorporated by reference as if fully set forth
herein and shall be part of the defined term “Agreement”.

12.8 Governing Law. This Agreement and the legal relations between the parties
shall be governed by and interpreted in accordance with the laws of the State of
North Carolina applicable to contracts made and to be performed entirely within
the State of North Carolina.

12.9 Entire Agreement. This Agreement contains the entire understanding of and
all agreements between the parties hereto with respect to the subject matter
hereof and supersedes any prior or contemporaneous agreement or understanding,
oral or written, pertaining to any such matters which agreements or
understandings shall be of no force or effect for any purpose. Following the
execution of this Agreement, representatives of Purchaser and Seller may prepare
an operating agreement, conversion plan, or similar document relating to the
methods of consummating the transactions contemplated by this Agreement, but no
such document shall amend this Agreement or waive any of its provisions unless
it (a) explicitly describes a “waiver” or “amendment” and refers to the
particular provision of this Agreement being waived or amended, and (b) is
executed in the manner provided in Section 12.12. Unless there is an effective
amendment or waiver under the standards of this Section 12.9, the provisions of
this Agreement shall prevail if there is any inconsistency between this
Agreement and any operating agreement, conversion plan, or similar document
relating to the methods of consummating the transactions contemplated by this
Agreement.

12.10 Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. One or more counterparts
of this Agreement may be delivered by facsimile or PDF electronic transmission,
with the intention that they shall have the same effect as an original
counterpart hereof.

12.11 Headings. The headings used in this Agreement are inserted for purposes of
convenience of reference only and shall not limit or define the meaning of any
provisions of this Agreement.

12.12 Waiver and Amendment. The waiver of any breach of any provision under this
Agreement by any party shall not be deemed to be a waiver of any preceding or
subsequent breach under this Agreement. No such waiver shall be effective unless
in writing. This Agreement may not be amended or supplemented in any manner
except by mutual agreement of the parties and as set forth in a writing signed
by the parties hereto or their respective successors in interest.

12.13 Expenses. Except as specifically provided otherwise in this Agreement,
each party shall bear and pay all costs and expenses, including without
limitations brokerage and legal fees, which it incurs, or which may be incurred
on its behalf in connection with the preparation of this Agreement and
consummation of the transactions described herein, and the expenses, fees, and
costs necessary for any approvals of the appropriate regulatory authorities.

 

48



--------------------------------------------------------------------------------

12.14 Severability. If any provision of this Agreement or the application of any
such provision to any person or circumstance shall be held invalid, illegal or
unenforceable in any respect by a court of competent jurisdiction, such
invalidity, illegality or unenforceability shall not affect any other provision
hereof.

[THE NEXT PAGE IS A SIGNATURE PAGE]

 

49



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized officers as of the date first above written.

 

WACCAMAW BANK

By:

 

/s/ Geoffrey R. Hopkins

  Geoffrey R. Hopkins   President

WACCAMAW BANKSHARES, INC.

By:

 

/s/ Geoffrey R. Hopkins

  Geoffrey R. Hopkins   President

FIRST BANK

By:

 

/s/ Jerry L. Ocheltree

  Jerry L. Ocheltree   President and Chief Executive Officer